Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ☐ Preliminary Information Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ☒ Definitive Information Statement ALST CASINO HOLDCO, LLC (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☐ Fee computed below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☒ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Table Of Contents ALST CASINO HOLDCO, LLC 7300 Aliante Parkway North Las Vegas, NV 89084 NOTICE OF ACTION BY WRITTEN CONSENT AND INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. June 15, 2016 To our Unitholders: This notice of written consent and information statement (“Information Statement”) is being furnished to the holders of units (the “Units”) representing membership interests in ALST Casino Holdco, LLC, a Delaware limited liability company (the “Company”), in connection with the Agreement and Plan of Merger, dated as of April 21, 2016 (the “Merger Agreement”) (a copy of which is attached as Annex A to the accompanying Information Statement), by and among the Company, Boyd Gaming Corporation, a Nevada corporation (“Acquiror”) andBoyd TCII Acquisition, LLC, a Delaware limited liability company and wholly-owned subsidiary of Acquiror (“Merger Sub”). Pursuant to the Merger Agreement, at the Effective Time (as defined in the Merger Agreement) and subject to the terms and conditions set forth therein, Merger Sub will merge with and into the Company (the “Merger”), with the Company continuing as the surviving entity and a wholly-owned subsidiary of Acquiror. Upon completion of the Merger, each Unit that is issued and outstanding immediately prior to the effective time of the Merger will be cancelled and converted automatically into the right to receive a portion of the Merger Consideration (as defined below) in accordance with the Company’s Amended and Restated Operating Agreement, dated November 1, 2011 (as amended from time to time, the “LLC Agreement”), without interest and subject to any required withholding taxes. The “Merger Consideration” will be an amount equal to $400,000,000, minus the amount of the Company’s outstanding indebtedness at the closing of the Merger and minus the amount of certain of the Company’s expenses. The purpose of this Information Statement is to notify the holders of our Units (our “Unitholders”) that, in accordance with the provisions of the LLC Agreement, on April 20, 2015, (i) the holders of more than two-thirds (2/3) of our issued and outstanding Units (other than incentive Units issued under the Company’s 2011 Equity Plan, (“Incentive Units”)) executed a written consent approving the Merger Agreement and the transactions contemplated thereby (the “Written Consent”) and (ii) the board of managers of the Company unanimously approved the Merger Agreement and declared the Merger Agreement and the transactions contemplated thereby, including the Merger, advisable, fair to and in the best interests of the Company and its Unitholders. The Written Consent constitutes the only Unitholder approval required for the Merger Agreement under the LLC Agreement, and, as a result, no further action by any other Unitholders is required to approve the Merger Agreement. The Company has not solicited and is not soliciting your approval of the Merger Agreement. Further, the Company does not intend to call a meeting of the Unitholders for purposes of voting on the Merger Agreement. This notice and the accompanying Information Statement is being mailed to our Unitholders on or about June 16, 2016. This notice and accompanying Information Statement constitute notice to you of the action by the Written Consent in accordance with Rule 14c-2 promulgated under the Exchange Act of 1934, as amended. We urge you to read the entire accompanying Information Statement carefully. No action by you is requested or required at this time. Prior to or promptly after the time the Merger is consummated (if it is consummated), you will receive additional instructions regarding the surrender of your Units and payment for your Units. Table Of Contents BY ORDER OF THE BOARD OF MANAGERS , /s/ SOOHYUNG KIM Soohyung Kim Chief Executive Officer and Secretary Neither the U.S. Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the Merger, passed upon the fairness of the Merger or passed upon the adequacy or accuracy of the disclosures in this notice or the accompanying Information Statement. Any representation to the contrary is a criminal offense. The accompanying Information Statement is dated June 15, 2016 and is first being mailed to Unitholders on or about June 16, 2016. Table Of Contents TABLE OF CONTENTS SUMMARY 1 Parties to the Merger 1 The Merger 1 The Merger Consideration; Treatment of Units 2 Expected Timing of the Merger 2 Action by Written Consent; RequiredUnitholder Approval 2 Reasons for the Merger 2 Interests of Directors, Executive Officers and Certain Related Parties in the Merger 3 Treatment of Company Equity-Based Awards 3 Regulatory and Other Governmental Approvals 3 Material U.S. Federal Income Tax Consequences of the Merger 3 Conditions to the Merger 4 Termination of the Merger Agreement 5 Termination Fee 5 Dissenters Rights 6 QUESTIONS AND ANSWERS ABOUT THE MERGER 7 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS 10 THE PARTIES TO THE MERGER 12 THE MERGER 13 Effects of the Merger 13 Merger Consideration; Treatment of Units 13 Expected Timing of the Merger 14 Action by Written Consent; Required Unitholder Approval 14 Backgroundto the Merger 14 Reasons for the Merger 16 Opinion of Houlihan Lokey Capital, Inc. 19 Other Matters 24 Interests of Directors, Executive Officers and Certain Related Parties in the Merger 25 Regulatory and Other Governmental Approvals 26 THE MERGER AGREEMENT 28 Explanatory Note Regarding the Merger Agreement 28 Effects of the Merger; Directors and Executive Officers; Certificate of Formation; Operating Agreement 28 Effective Time and Closing 29 The Merger Consideration; Treatment of Units 29 Exchange and Payment Procedures 29 Treatment of Certain Indebtedness 30 Representations and Warranties 30 Conduct of the Company’s Business Pending the Merger 34 No Solicitation 35 Support of Transaction 35 Real Estate Matters 36 Employee Matters 36 Directors’ and Officers’ Indemnification; Insurance 36 Other Covenants 37 Conditions to the Merger 37 Termination of the Merger Agreement 38 Effect of Termination 40 Termination Fee 40 Specific Performance 40 Assignment 40 Modification or Amendment 40 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE MERGER TO OUR UNITHOLDERS 41 MARKET PRICES OF THE COMPANY’S UNITS AND DIVIDEND INFORMATION 43 DISSENTERS’ RIGHTS 43 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 44 WHERE YOU CAN FIND MORE INFORMATION 46 i Table Of Contents ANNEXES Annex A Agreement and Plan of Merger, dated as of April 21, 2015 Annex B Opinion of Houlihan Lokey Capital, Inc. ii Table Of Contents SUMMARY This summary highlights selected information from this Information Statement and may not contain all of the information that is important to you with respect to the Agreement and Plan of Merger, dated as of April 21, 2016 (the “Merger Agreement”), by and among the Company, Boyd Gaming Corporation and Boyd TCII Acquisition, LLC and the merger (the “Merger”) contemplated thereby. You should read carefully this entire Information Statement, the Annexes attached to this Information Statement and the other documents to which this Information Statement refers to understand fully the Merger and the transactions contemplated by the Merger Agreement. We have included page references in parentheses to direct you to the appropriate place in this Information Statement for a more complete description of the topics presented in this summary. You may obtain information incorporated by reference in this Information Statement without charge by following the instructions under the section entitled “Where You Can Find More Information” beginning on page46 of this Information Statement. Unless otherwise indicated or unless the context requires otherwise: all references in this Information Statement to “the Company,” “we,” “our” and “us” refer to ALST Casino Holdco, LLC and, where appropriate, its subsidiary, Aliante Gaming, LLC (“AG LLC”); and all references in this Information Statement to terms defined in the notice to which this Information Statement is attached have the meanings provided in that notice. All references to defined terms not defined herein or in the notice to which this Information Statement is attached shall have the meanings ascribed to them in the Merger Agreement attached as Annex A to this Information Statement. The Company, following the completion of the Merger, is sometimes referred to in this Information Statement as the “surviving entity.” Parties to the Merger (page 12 ) ALST Casino Holdco, LLC The Company was formed in 2011 to acquire the equity interests of AG LLC under a joint plan of reorganization under Chapter 11 of the United States Bankruptcy Code. AG LLC is the owner and operator of the Aliante Casino + Hotel (the “Casino”), located within the Aliante master-planned community in the City of North Las Vegas. The Casino features a full-service Scottsdale-modern, desert-inspired casino and resort with 202 hotel rooms and suites and approximately 82,000 square feet of gaming space, including slot machines, gaming tables, a bingo room and a race and sports book. The Casino’s non-gaming amenities include a 16-screen movie theater complex, a 650-seat showroom, an entertainment lounge, a spa and a resort style pool and six full-service restaurants. Boyd Gaming Corporation Acquiror is a multi-jurisdictional gaming company that has been in operation since 1975. Acquiror has 21 wholly-owned gaming entertainment properties in Nevada, Illinois, Indiana, Iowa, Kansas, Louisiana and Mississippi and holds a 50% non-controlling interest in a limited liability company in New Jersey. As of December 31, 2015, Acquiror owned or managed 1,243,007 square feet of casino space, containing 29,736 slot machines, 757 table games and 11,391 hotel rooms. Boyd TCII Acquisition, LLC Merger Sub was formed by Acquiror solely for the purpose of completing the Merger. Merger Sub is a wholly-owned subsidiary of Acquiror and has not carried on any activities to date, except for activities incidental to its formation and activities undertaken in connection with the transactions contemplated by the Merger Agreement. The Merger (page 13 ) A copy of the Merger Agreement is attached as Annex A to this Information Statement. The Company encourages you to read the entire Merger Agreement carefully because it is the principal document governing the Merger. If the Merger is completed, Merger Sub will be merged with and into the Company. The Company will survive the Merger as a wholly-owned subsidiary of Acquiror. 1 Table Of Contents The Merger Consideration; Treatment of Units (page 13) Upon the terms and subject the conditions of the Merger Agreement, at the Effective Time each outstanding Unit (including Incentive Units) will be cancelled and converted automatically into the right to receive a portion of the Merger Consideration (as defined below) in accordance with the LLC Agreement, without interest and subject to any required withholding taxes. The “Merger Consideration” will be an amount equal to $400,000,000 (the “Base Amount”) (i) minus the amount of the Company’s outstanding indebtedness at the closing of the Merger and (ii) minus the amount of Transaction Expenses (as defined below). The “Transaction Expenses” include the fees and expenses of Company and AG LLC paid or payable by the Company and AG LLC in connection with transactions contemplated by the Merger Agreement, including the fees and expenses of the Company’s accountants, brokers, investment banks, financial advisors, legal counsel and other advisors, and any amounts payable to any of the Company’s or AG LLC’s employees as a result of the transactions contemplated by the Merger Agreement, including resulting from actions taken to terminate their respective employment agreements. As of the date hereof, we estimated the total deductions from the Base Amount as approximately $67.6 million, consisting of $50 million of indebtedness, $10.4 million of amounts payable to the Company’s employees and $7.2 million in other Transaction Expenses. The actual amount of deductions to the Base Amount may be higher or lower than the Company’s estimate, depending on a number of factors, including, without limitation, the actual date on which the Merger occurs. If the total deductions to the Base Amount equal $67.6 million, holders of Units (other than Incentive Units) will be entitled to receive approximately $767.86 per Unit in cash, without interest and subject to any applicable tax withholding. Expected Timing of the Merger (page 14) The Company currently expects to complete the Merger in the third quarter or the fourth quarter of 2016. However, the Merger is subject to customary closing conditions, including certain regulatory approvals, and it is possible that factors outside the control of the parties could result in the Merger being completed at an earlier or later time, or not at all. Action by Written Consent; Required Unitholder Approval (page 14 ) The LLC Agreement requires that holders of not less than two-thirds (2/3) of the issued and outstanding Units (other than Incentive Units) approve the Merger Agreement. On April 20, 2016, the holders of more than two-thirds (2/3) of the issued and outstanding Units (other than Incentive Units) executed the Written Consent, approving the Merger Agreement and the transactions contemplated thereby. No further action by any equityholder of the Company is required to approve the Merger Agreement or approve the Merger. Reasons for the Merger (page 16 ) After careful consideration, the board of managers of the Company (the “Board”) unanimously determined that the Merger Agreement and the transactions contemplated thereby, including the Merger, are advisable, fair to and in the best interests of the Company and its Unitholders and approved the Merger Agreement and the transactions contemplated thereby, including the Merger. Certain factors considered by the Board in reaching its decision to approve the Merger Agreement can be found in the section entitled “The Merger— Reasons for the Merger ” beginning on page16 of this Information Statement. 2 Table Of Contents Inter ests of Directors, Executive Officers and Certain Related Parties in the Merger (page 25 ) You should be aware that the Company’s directors and executive officers, and certain other related parties, have interests in the Merger that may be different from, or in addition to, those of Unitholders generally. These interests include, among others: ● under the Merger Agreement, the Company’s directors and executive officers are entitled to continued indemnification by the surviving entity to the fullest extent permitted by law under the organizational documents of the Company and AG LLC (as defined below) in effect as of the date of the Merger Agreement, related to their service prior to the Effective Time, and Acquiror (or the Company) will purchase and pay for an extension of the Company’s existing directors and officers insurance coverage for a six-year period following the Effective Time; and ● pursuant to his existing employment agreement, Robert Schaffhauser, one of the Company’s executive officers, is entitled to a long term incentive payment upon the closing of the Merger. On May 11, 2016, the Board unanimously approved the acceleration of vesting for all participants in the long term incentive payment program, including Mr. Schaffhauser. As a result of such accelerated vesting, Mr. Schaffhauser will be entitled to a long term incentive payment of approximately $1,375,000. In addition, Mr. Schaffhauser’s employment agreement will be deemed terminated upon the closing of the Merger, resulting in severance benefits estimated to be approximately $357,500 (assuming that the Merger is consummated in the third quarter of 2016, such that Mr. Schaffhauser’s entitlement to his pro rata portion of his annual bonus for 2016 results in a payment at 75% of his target annual bonus). The Board was aware of these potential conflicts of interest and considered them, among other matters, in reaching its decision to approve the Merger Agreement and approve the transactions contemplated thereby, including the Merger. For further information regarding the interests summarized above, see the section entitled “The Merger—Interests of Directors, Executive Officers and Certain Related Parties in the Merger ” beginning on page25 of this Information Statement. Treat ment of Company Equity-Based Awards (page 25) The Merger Agreement provides that each Incentive Unit will be cancelled and converted into the right to receive a portion of the Merger Consideration in accordance with the LLC Agreement. If the total deductions to the Base Amount equal $67.6 million, holders of Incentive Units will be entitled to receive approximately $582.76 per Incentive Unit in cash, without interest and subject to any applicable tax withholding. Regula tory and Other Governmental Approvals (page 26 ) Under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), the Merger may not be completed until the Company and Acquiror have filed notification and report forms with the U.S. Federal Trade Commission and the Antitrust Division of the U.S. Department of Justice and the applicable waiting period has expired or been terminated. On May 10, 2016, the Company and Acquiror each filed a Notification and Report Form with the Antitrust Division and the Federal Trade Commission. The applicable waiting period expired on June 9, 2016. Consummation of the Merger is also subject to obtaining licenses, approvals and authorizations from the Nevada Gaming Commission and the City of North Las Vegas (with respect to liquor licensing requirements). Material U.S. Federal Income Tax Consequences of the Merger (page 41 ) For U.S. federal income tax purposes, the receipt of cash by a U.S. Holder (as defined under the section entitled “Material U.S. Federal Income Tax Consequences of the Merger to Our Unitholders ” beginning on page41 of this Information Statement) in exchange for such U.S. Holder’s Units in the merger generally will result in the recognition of net taxable gain or loss for U.S. federal income tax purposes in an amount equal to the difference, if any, between the amount realized by such U.S. Holder (which is the sum of the Merger Consideration received by such U.S. Holder and other amounts properly treated as consideration for such purposes, including such U.S. Holder’s share of the liabilities of the Company at the time of the Merger) and such U.S. Holder’s aggregate adjusted tax basis in such U.S. Holder’s Units (including basis attributable to the U.S. Holder’s share of the liabilities of the Company at the time of the Merger). Unitholders should consult their own tax advisors concerning the U.S. federal income tax consequences relating to the Merger in light of their particular circumstances and any consequences arising under the laws of any U.S. state or local or non-U.S. taxing jurisdiction. A more complete description of the material U.S. federal income tax consequences of the merger is provided under the section entitled “Material U.S. Federal Income Tax Consequences of the Merger to Our Unitholders” beginning on page41 of this Information Statement. 3 Table Of Contents Condi tions to the Merger (page 37) Each of the Company’s, Acquiror’s and Merger Sub’s obligation to complete the Merger is subject to the fulfillment or written waiver at or prior to the Effective Time of the following conditions: ● any waiting period (or extension thereof) applicable to the transactions contemplated by the Merger Agreement under the HSR Act shall have expired or been terminated; ● obtaining certain approvals with respect to the transactions contemplated by the Merger Agreement from the Nevada GamingCommission and the City of North Las Vegas (with respect to liquor licensing requirements); ● the absence of any order, decree, stay or injunction of a court or governmental entity of competent jurisdiction, or any statute, rule or regulation in effect that prohibits consummation of the Merger; and ● this Information Statement having been mailed to Unitholders at least 20 Business Days prior to the closing of the Merger. The obligation of Acquiror and Merger Sub to complete the Merger are also subject to the fulfillment or written waiver at or prior to the Effective Time by Acquiror and Merger Sub of the following conditions: ● therepresentations and warranties of the Company set forth in the Merger Agreement will be true and correct in the manner set forth in the section entitled “The Merger Agreement – Conditions to the Merger” beginning on page 37; ● all covenants of the Company to be performed as of or prior to the Closing shall have been performed in all material respects; ● the Company shall have delivered to Acquiror an officer’s certificate certifying that the two conditions specified above have been fulfilled; and ● the Company shall have delivered to Acquiror evidence that each of the Company’s and AG LLC’s employment agreements have been terminated. The Company’s obligation to complete the Merger is subject to the fulfillment or written waiver by the Companyat or prior to the Effective Time of the following additional conditions: ● the representations and warranties of Acquiror and Merger Sub set forth in the Merger Agreement will be true and correct in the manner set forth in the section entitled “The Merger Agreement – Conditions to the Merger” beginning on page 37; ● all covenants of Acquiror and Merger Sub to be performed as of or prior to the Closing shall have been performed in all material respects; and ● Acquiror shall have delivered to the Company an officer’s certificate certifying that the two conditions specified above have been fulfilled. 4 Table Of Contents Termi nation of the Merger Agreement (page 38 ) The Merger Agreement may be terminated and the Merger may be abandoned at any time prior to the Effective Time: ● by mutual written consent of the Company and Acquiror; ● by written notice to the Company from Acquiror if: ■ the Company breaches or fails to perform any representation, warranty, covenant or agreement which results in the failure of a closing condition and, if the breach is curable, the breach is not cured by the earlier of the business day immediately before the Termination Date (as defined below) and thirty (30) days following written notice from Acquiror; ■ the Closing has not occurred on or before October 21, 2016 (subject to certain extensions); but Acquiror may not terminate the Merger Agreement under this provision if Acquiror or Merger Sub is in material default or breach of the Merger Agreement or if the failure of Acquiror or Merger Sub to fulfill its obligations under the Merger Agreement has caused the failure of the Closing to occur; ■ any applicable governmental authority has entered a final, non-appealable order determining not to grant any permit, approval, clearance or consent with respect to antitrust approvals, liquor license approvals or the Gaming Approvals (as defined below); or ■ a governmental entity has issued any order or taken any final and non-appealable action prohibiting or restraining the Merger; but Acquiror may not terminate under this provision if Acquiror or Merger Sub is in material default or breach of the Merger Agreement; and ● by written notice to Acquiror from the Company if: ■ Acquiror or Merger Sub breaches or fails to perform any representation, warranty, covenant or agreement which results in the failure of a closing condition and, if the breach is curable, the breach is not cured by the earlier of the business day immediately before the Termination Date and thirty (30) days following written notice from the Company; ■ the Closing has not occurred on or before October 21, 2016 (subject to certain extensions); but the Company may not terminate under this provision if the Company is in material default or breach of the Merger Agreement or if the failure of the Company to fulfill its obligations under the Merger Agreement has caused the failure of the Closing to occur; ■ a governmental entity has issued any order or taken any final and non-appealable action prohibiting or restraining the Merger; but the Company may not terminate under this provision if the Company is in material default or breach of the Merger Agreement; or ■ if all the conditions to Acquiror and Merger Sub’s obligation to close have been satisfied (other than those which are to be satisfied at Closing), and the Company has indicated in writing to Acquiror, among other things, that the Company is ready, willing and able to consummate the Closing, but Acquiror fails to consummate the Closing as required by the Merger Agreement. Termi nation Fee (page 40 ) Upon termination of the Merger Agreement, under specified circumstances and on the terms and subject to the conditions set forth therein, Acquiror may be required to pay to the Company a termination fee, if and when payable, of $30,000,000. See the section entitled “The Merger Agreement—Termination Fee ” beginning on page40 of this Information Statement. 5 Table Of Contents Disse nters’ Rights (page 43 ) No dissenters’ or appraisal rights are available, or will be available, with respect to the transactions contemplated by the Merger Agreement. 6 Table Of Contents QUESTIONS AND ANSWERS ABOUT THE MERGER The following questions and answers are intended to briefly address commonly asked questions as they pertain to the Merger Agreement and the Merger. These questions and answers may not address all questions that may be important to you as a Unitholder. Please refer to the “Summary” beginning on page 1 of this Information Statement and the more detailed information contained elsewhere in this Information Statement, the Annexes to this Information Statement and the documents referred to or incorporated by reference in this Information Statement, each of which you should read carefully. You may obtain information incorporated by reference in this Information Statement without charge by following the instructions under the section entitled “Where You Can Find More Information” beginning on page46 of this Information Statement. Q: What is the proposed transaction and what effects will it have on the Company? A: The proposed transaction is the acquisition of the Company by Acquiror pursuant to the terms and subject to the conditions set forth in the Merger Agreement. Once the closing conditions under the Merger Agreement have been satisfied or waived and subject to the other terms and conditions in the Merger Agreement, at the Effective Time, Merger Sub will merge with and into the Company. The Company will be the surviving entity in the Merger and will become a wholly-owned subsidiary of Acquiror. We expect that after the Effective Time, our Units will be deregistered under the Exchange Act and we will no longer file any reports with the SEC (as defined below). After the Effective Time, you will no longer have an interest in our future earnings or growth. Q: What will I be entitled to receive if the Merger is completed? A: Upon completion of the Merger, holders of Units (other than Incentive Units) will receive, in cash, a portion of the Merger Consideration in accordance with the LLC Agreement, without interest and subject to any required withholding taxes. Upon completion of the Merger, you will have no equity interest in the surviving entity. If the total deductions to the Base Amount equal $67.6 million, holders of Units (other than Incentive Units) will be entitled to receive approximately $767.86 per Unit, in cash, without interest and subject to any applicable tax withholding. Upon completion of the Merger, holders of Incentive Units will receive, in cash,a portion of the Merger Consideration in accordance with the LLC Agreement, without interest and subject to any required withholding taxes. If the total deductions to the Base Amount equal $67.6 million, holders of Incentive Units will be entitled to receive approximately $582.76 per Incentive Unit in cash, without interest and subject to any applicable tax withholding. Q: When do you expect the Merger to be completed? A: We are working to complete the Merger as quickly as possible. We currently expect to complete the Merger promptly after all of the conditions to the Merger have been satisfied or waived in accordance with the terms and subject to the conditions set forth in the Merger Agreement. Completion of the Merger is currently expected to occur in the third quarter or the fourth quarterof 2016, although the Company cannot assure completion by any particular date, if at all, because some of the conditions to the Merger are beyond the control of Acquiror and the Company. Q: What happens if the Merger is not completed? A: If the Merger is not completed for any reason, Unitholders will not receive any payment for their Units in connection with the Merger and their Units will not be cancelled. The Company will continue as an independent entity. 7 Table Of Contents Q: Why am I not being asked to vote on the Merger? A: The LLC Agreement requires the approval of the Merger Agreement by the holders of at least two-thirds (2/3) of the issued and outstanding Units (other than Incentive Units). On April 20, 2016, holders of more than two-thirds (2/3) of our issued and outstanding Units (other than Incentive Units) executed the Written Consent approving the Merger Agreement and the transactions contemplated thereby. Therefore, your vote is not required and is not being sought. We are not asking you for a proxy, and you are requested not to send us a proxy. Q: Why am I receiving this Information Statement? A: Applicable laws and regulations require us to provide you with notice of the Written Consent, as well as other information regarding the Merger, even though your vote or consent is neither required nor requested to approve the Merger Agreement or to complete the Merger. Q: Did the Board approve the Merger Agreement? A: Yes. After careful consideration, the Board unanimously determined that the Merger Agreement and the transactions contemplated thereby, including the Merger, are advisable, fair to, and in the best interests of the Company and its Unitholders and approved the Merger Agreement and the transactions contemplated thereby, including the Merger. Q: What happens if I sell my Units before the completion of the Merger? A: If you transfer your Units, you will have transferred the right to receive the Merger Consideration to be received by our Unitholders in the Merger. To receive the Merger Consideration, you must hold your Units through completion of the Merger and follow the procedures for receiving the Merger Consideration described in this Information Statement. Please note that any transfer of Units is subject to the restrictions set forth in the LLC Agreement. Q: Should I do anything now to surrender my Units? A: No. You will be sent a letter of transmittal with related instructions prior to or promptly after completion of the Merger, describing in detail how you may exchange your Units for the Merger Consideration. Q: Is the Merger subject to the fulfillment of certain conditions? A: Yes. Before the Merger can be completed, the Company, Acquiror and Merger Sub must fulfill or, if permissible waive in writing, several closing conditions set forth in the Merger Agreement and described in this Information Statement. If these conditions are not satisfied or waived, the Merger will not be completed. See “The Merger Agreement – Conditions to the Merger” beginning on page 37. Q: Is the Merger subject to a financing condition? A: No. The obligations of Acquiror and Merger Sub to consummate the Merger are not contingent on the receipt of any proceeds from any financing. Q: What happens if a third party makes an offer to acquire the Company before the Merger is consummated? A: Under the Merger Agreement, the Company is prohibited from entering into discussions or negotiations with any person that submits an acquisition proposal. 8 Table Of Contents Q. Am I entitled to exercise appraisal rights instead of receiving a portion of the Merger Consideration for my Units? A. No. There are no appraisal or dissenters’ rights available with respect to the transactions contemplated by the Merger Agreement. Q: Will I owe taxes as a result of the Merger? A: For U.S. federal income tax purposes, the receipt of cash by a U.S. Holder (as defined under the section entitled “Material U.S. Federal Income Tax Consequences of the Merger to Our Unitholders ” beginning on page41 of this Information Statement) in exchange for such U.S. Holder’s Units in the Merger generally will result in the recognition of net taxable gain or loss for U.S. federal income tax purposes in an amount equal to the difference, if any, between the amount realized by such U.S. Holder (which is the sum of the Merger Consideration received by such U.S. Holder and other amounts properly treated as consideration for such purposes, including such U.S. Holder’s share of the liabilities of the Company at the time of the Merger) and such U.S. Holder’s aggregate adjusted tax basis in such U.S. Holder’s Units (including basis attributable to the U.S. Holder’s share of the liabilities of the Company at the time of the Merger). We urge you to consult your own tax advisor about the particular tax consequences (including under state, local, and non-U.S. law) of the Merger to you in light of your particular circumstances. A more complete description of the material U.S. federal income tax consequences of the Merger is provided under the section entitled “Material U.S. Federal Income Tax Consequences of the Merger to Our Unitholders ” beginning on page41 of this Information Statement. Q: What effect will the Merger have on my Schedule K-1 Tax Report? A: If the Merger is completed, your Schedule K-1 tax report for the year in which the Merger is completed will be your final Schedule K-1 tax report. After the Merger is completed, you will have no continuing interest in the Company, and you will not receive Schedule K- 1 tax reports for the Company for tax years after the year in which the Merger occurs. Q: Where can I find more information about the Company? A: The Company files periodic reports and other information with the U.S. Securities and Exchange Commission (the “SEC”). You may read and copy this information at the SEC’s public reference facilities. Please call the SEC at (800) SEC-0330 for information about these facilities. This information is also available on the internet site maintained by the SEC at www.sec.gov . For a more detailed description of the available information, please refer to the section entitled “ Where You Can Find More Information ” beginning on page46 of this Information Statement. Q: Who can help answer my questions? A: If you have questions about the Merger after reading this Information Statement, require assistance or need additional copies of this Information Statement, please direct your inquiry or request by mail or telephone to the Company at 7300 Aliante Parkway, North Las Vegas, NV 89084, Attention: Robert Schaffhauser, (702) 692-7777. 9 Table Of Contents CAUTI ONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This Information Statement, and the documents to which the Company refers you in this Information Statement, contain certain “forward-looking” statements as that term is defined by Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Statements that are predictive in nature, that depend on or relate to future events or conditions, or that include words such as “believes,” “anticipates,” “expects,” “continues,” “predicts,” “potential,” “contemplates,” “may,” “will,” “likely,” “could,” “should,” “estimates,” “intends,” “plans” and other similar expressions (or the negative versions of any of these words) are forward-looking statements. Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from those projected or contemplated in the forward-looking statements as a result of, but not limited to, the following factors: ● the occurrence of any event, change or other circumstance that could give rise to the termination of the Merger Agreement; ● the failure to satisfy any condition to consummation of the Merger, including receipt of regulatory approvals; ● changes in the business or operating prospects of the Company; ● the ability of the Company to retain and hire key personnel and maintain relationships with customers, suppliers or other business partners pending the consummation of the Merger; ● the outcome of any legal proceedings that have been or may be instituted against the Company and/or others relating to the Merger Agreement, and the transactions contemplated thereby, including the Merger; ● the impact of legislative, regulatory and competitive changes and other risk factors relating to the industries in which the Company operates, as detailed from time to time in the Company’s reports filed with the SEC; ● limitations placed on the Company’s ability to operate the business by the Merger Agreement; ● the amount of the costs, fees, expenses, impairments and other charges related to the Merger; ● risks related to the Company’s leverage and restrictions contained in its debt agreements; ● technological developments, industry trends and/or increased competition, including the issuances of new gaming licenses or new gaming activities, such as internet gaming; ● the Company’s sensitivity to reductions in discretionary consumer spending; ● the Company’s ownership of a single property; ● diversion of Company management’s attention from ongoing business concerns; ● certain presently unknown or unforeseen factors, including, but not limited to, acts of terrorism and natural disasters; or ● other risks detailed in the Company’s reports filed with the SEC, including, but not limited to, those described in “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s annual report on Form 10-K for the year ended December 31, 2015. There can be no assurance that the Merger will in fact be consummated. 10 Table Of Contents The Company believes that the assumptions on which its forward-looking statements are based are reasonable. However, the Company cannot assure you that the actual results or developments it anticipates will be realized or, if realized, that they will have the expected effects on its business or operations. All subsequent written and oral forward-looking statements concerning the Merger or other matters addressed in this Information Statement and attributable to the Company or any person acting on its behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Forward-looking statements speak only as of the date of this Information Statement or the date of any document incorporated by reference in this document. You may obtain information incorporated by reference in this Information Statement without charge by following the instructions under the section entitled “ Where You Can Find More Information ” beginning on page46 of this Information Statement. Except as required by applicable law or regulation, the Company undertakes no obligation to publicly update or revise any forward-looking statements contained herein, whether as a result of new information, future events or otherwise. 11 Table Of Contents THE PARTIES TO THE MERGER ALST Casino Holdco, LLC The Company was formed in 2011 to acquire the equity interests of Aliante Gaming, LLC (“AG LLC”) under a joint plan of reorganization under Chapter 11 of the United States Bankruptcy Code. AG LLC is the owner and operator of the Aliante Casino + Hotel (the “Casino”), located within the Aliante master-planned community in the City of North Las Vegas. The Casino features a full-service Scottsdale-modern, desert-inspired casino and resort with 202 hotel rooms and suites and approximately 82,000 square feet of gaming space, including slot machines, gaming tables, a bingo room and a race and sports book. The Casino’s non-gaming amenities include a 16-screen movie theater complex, a 650-seat showroom, an entertainment lounge, a spa and a resort style pool and six full-service restaurants. The principal executive offices of the Company are located at 7300 Aliante Parkway, North Las Vegas, NV 89084; its telephone number is (702) 692-7777; and its Internet website address is www.aliantegaming.com. The Company’s website address is provided as an inactive textual reference only. The information on the Company’s website is not incorporated into, and does not form part of, this Information Statement. Boyd Gaming Corporation Acquiror is a multi-jurisdictional gaming company that has been in operation since 1975. Acquiror has 21 wholly-owned gaming entertainment properties in Nevada, Illinois, Indiana, Iowa, Kansas, Louisiana and Mississippi and holds a 50% non-controlling interest in a limited liability company in New Jersey. As of December 31, 2015, Acquiror owned or managed 1,243,007 square feet of casino space, containing 29,736 slot machines, 757 table games and 11,391 hotel rooms. The principal executive offices of Acquiror are located at 3883 Howard Hughes Parkway, Ninth Floor, Las Vegas, NV 89169; its telephone number is (702) 792-7200; and its Internet website address is www.boydgaming.com. Acquiror’s website address is provided as an inactive textual reference only. The information on Acquiror’s website is not incorporated into, and does not form part of, this Information Statement. Boyd TCII Acquisition, LLC Merger Sub was formed by Acquiror solely for the purpose of completing the Merger. Merger Sub is a wholly-owned subsidiary of Acquiror and has not carried on any activities to date, except for activities incidental to its formation and activities undertaken in connection with the transactions contemplated by the Merger Agreement. The principal executive offices of Merger Sub are located at 3883 Howard Hughes Parkway, Ninth Floor, Las Vegas, NV 89169 and its telephone number is (702) 792-7200. 12 Table Of Contents THE MERGER The following is a description of the material aspects of the Merger, which may not contain all of the information that is important to you and is qualified in its entirety by reference to the Merger Agreement, a copy of which is attached to this Information Statement as Annex A and which is incorporated by reference into this Information Statement . We encourage you to read carefully this entire Information Statement , including the Merger Agreement, for a more complete understanding of the Merger. Effects of the Merger Pursuant to the terms of the Merger Agreement, at the effective time of the Merger (the “Effective Time”), Merger Sub will be merged with and into the Company, with the Company surviving the Merger as a wholly-owned subsidiary of Acquiror. Merger Consideration; Treatment of Units At the Effective Time each outstanding Unit (including Incentive Units) will be cancelled and converted automatically into the right to receive a portion of the Merger Consideration (as defined below) in accordance with Company’s Amended and Restated Operating Agreement, dated November 1, 2011 (as amended from time to time, the “LLC Agreement”), without interest and subject to any required withholding taxes. The “Merger Consideration” will be an amount equal to $400,000,000 (the “Base Amount”) (i) minus the amount of the Company’s outstanding indebtedness at the closing of the Merger and (ii) minus the amount of Transaction Expenses (as defined below). The “Transaction Expenses” include (a) the fees and expenses of Company and AG LLC paid or payable by the Company and AG LLC in connection with transactions contemplated by the Merger Agreement, including the fees and expenses ofthe Company'saccountants, brokers, investment banks, financial advisors, legal counsel and other advisors, and (b) any amounts payable to any of the Company’s or AG LLC’s employees as a result of the transactions contemplated by the Merger Agreement, including resulting from actions taken to terminate their respective employment agreements. As of the date hereof, we estimated the total deductions from the Base Amount as approximately $67.6 million, consisting of: (1) $50 million of indebtedness, (2) $10.4 million of amounts payable to the Company’s employees and (3) $7.2 million in other Transaction Expenses. The actual amount of deductions to the Base Amount may be higher or lower than the Company’s estimate, depending on a number of factors, including, without limitation, the actual date on which the Merger occurs. If the total deductions to the Base Amount equal $67.6 million, holders of Units (other than Incentive Units) will be entitled to receive approximately $767.86 per Unit and holders of Incentive Units will be entitled to receive approximately $582.76 per Incentive Unit, in each case, in cash, without interest and subject to any applicable tax withholding. The amount that will be payable by the Company in order to terminate the employment agreements will depend on a number of circumstances outside of the control of the Company, including, without limitation, the date when the Closing occurs (the “Closing Date”). The Company currently anticipates that the cost to the Company of terminating all of its employment agreements will not exceed $1.8 million in the aggregate. In addition, upon a change of control such as the Merger, certain employees (including Mr. Schaffhauser as described in the section “— Interests of Directors, Executive Officers and Certain Related Parties in the Merger ” beginning on page25 of this Information Statement) are entitled to long term incentive payments and/or, if they do not accept employment with Acquiror prior to Closing, salary termination payments. Assuming that such employees do not accept employment with Acquiror and become entitled to salary termination payments, the total cost of the payments due to employees as a result of a change of control such as the Merger is expected to be approximately $8.6 million, which, for the avoidance of doubt, is in addition to the $1.8 million estimated cost of terminating employment agreements. At the closing of the Merger, the Merger Consideration will be calculated based upon the Company’s good faith determination of the amount of the Company’s indebtedness as of the Closing Date and the Transaction Expenses; provided that Acquiror shall have an opportunity to provide good faith comments to such estimates. There will be no adjustments to the Merger Consideration after the Closing Date. 13 Table Of Contents Expected Timing of the Merger The Company is working to complete the Merger as quickly as possible and currently expects the closing of the Merger to occur in the third quarteror the fourth quarterof 2016. However, the closing of the Merger is subject to customary conditions, including, without limitation, the expiration or termination of any applicable waiting period under the HSR Act (which expired on June 9, 2016) and the receipt of gaming and liquor approvals from state and local regulatory authorities. Unless the parties agree otherwise, the closing of the Merger will occur on the third business day following the day that the last closing condition is satisfied or waived. It is possible that factors outside the control of the parties, including a failure of one or more of the conditions to the Merger to be satisfied, could result in the Merger being completed at an earlier or later time, or not at all. For a discussion of the effective time of the Merger as defined in the Merger Agreement, see “— Effective Time and Closing ” beginning on page29 of this Information Statement. For a discussion of the conditions to closing, see “ —Conditions to the Merger ” beginning on page37 of this Information Statement. Action by Written Consent; Required Unitholder Approva l The LLC Agreement requires that holders of not less than two-thirds (2/3) of the issued and outstanding Units (other than Incentive Units) approve the Merger Agreement. As of April 20, 2016, there were 432,213 Units (other than Incentive Units) issued and outstanding. On April 20, 2016, the holders of more than 288,142 Units (not including Incentive Units), which represented more than two-thirds (2/3) of the issued and outstanding Units (other than Incentive Units) as of April 20, 2016, executed a written consent approving the Merger Agreement and the transactions contemplated thereby. No further approval of the Unitholders of the Company is required to approve the Merger Agreement or the transactions contemplated thereby. Backgroundto the Merger As part of the Company’s ongoing evaluation of its business, the Company’s management meets periodically with the Board to discuss and review possible strategic directions for the Company in light of its financial performance, developments in the industry and the competitive market in which the Company operates. In June 2015, one of the members of the Board was contacted by a representative of Acquiror regarding a potential sale of the Company. After initial discussions regarding potential valuation of the Company, the discussions ceased. On November 12, 2015, a member of the Board was again contacted by Acquiror. After discussion among the Board, Acquiror was informed that the Board preferred a written indication of interest and that further communication should be made through the Company’s Chief Executive Officer and a member of the Board, Soohyung Kim. On November 20, 2015, Acquiror submitted a written indication of interest to purchase the Company for cash, at price to be determined based on due diligence, requesting 120 days of exclusivity. Following receipt of Acquiror’s written indication of interest, the Board determined to engage an investment banking firm to act as the Company’s financial advisor. On December 8, 2015, the Board held preliminary meetings with several firms. Following the investment bank presentations, management continued conversations with Houlihan Lokey Capital, Inc. (“Houlihan Lokey”) regarding a potential auction process. Houlihan Lokey was engaged by the Company on January 12, 2016. On January 8, 2016, Mr. Kim met with Acquiror’s President and Chief Executive Officer, Keith E. Smith, Acquiror’s Executive Vice President, General Counsel and Secretary, Brian Larson, and Acquiror’s Executive Vice President, Chief Financial Officer and Treasurer, Josh Hirshberg, at the Casino. On January 12, 2016, AG LLC’s General Manager and President, Terry Downey, gave a property tour to several representatives of Acquiror, including Mr. Smith and Acquiror’s Executive Vice President of Operations, Steve Thompson. Throughout January and February, the Company, with the assistance of Houlihan Lokey, prepared for an auction process, including developing marketing and presentation materials, preparing a form confidentiality agreement, collecting information for an on-line data room and identifying potential counterparties to be contacted in the auction. On February 4, 2016, Houlihan Lokey reviewed with the Board a potential marketing plan, sale-process considerations and a list of potential buyers. The Board approved the initial list of 20 potential buyers, and an additional potential buyer was later added, resulting in an initial list composed of 17 strategic parties and four financial sponsors. 14 Table Of Contents On February 10, 2016, the confidential auction process began with Houlihan Lokey contacting potential bidders. Of the 21 bidders contacted, 13 eventually executed confidentiality agreements and accepted delivery of a process overview letter and a preliminary confidential opportunity summary. Those 13 bidders were granted access to an on-line data room with limited information. Throughout February, bidders reviewed materials available in the data room and Houlihan Lokey provided periodic updates to the Company’s management on the status of buyer outreach. On March 1, 2016, Mr. Downey, gave a property tour to representatives of Party C. As part of the auction process, potential bidders were informed that preliminary written indications of interest were expected on March 8, 2016. On March 8, 2016, the Company received indications from five bidders, Acquiror, Party A, Party B, Party C and Party D. On March 9, 2016, the Company received an additional indication, from Party E. On March 9, 2016, Houlihan Lokey reviewed the indications of interest with the Board. On March 16, 2016, Mr. Kim and Houlihan Lokey discussed the second round process in anticipation of engaging with the full Board. On March 17, 2016, after consultation with Houlihan Lokey, the Board approved a second round process plan, which focused on four strategic bidders. That plan included a second round bid deadline of April 18, 2016. Based on these discussions and the indications of interest received, Acquiror, Party A, Party B and Party C were invited to the second round, to continue to perform due diligence and take property tours. At that time, Party D and Party E were informed that their bids were not competitive with respect to price, and they would not be invited to continue in the process. Following receipt of indications of interest, the Company instructed its outside counsel, Akin Gump Strauss Hauer & Feld, LLP (“Akin Gump”), to commence preparation of an auction draft merger agreement to be distributed to bidders invited to the second round of the auction process. Throughout the remainder of March, Akin Gump worked with the Company’s management and regulatory counsel to prepare the auction draft and related disclosure schedules, which were posted to the on-line data room. On April 8, 2016, the remaining bidders also received a supplemental process letter (the “Supplemental Process Letter”) informing them of certain information that the Company expected to be included in their second round bids, and indicating the Company’s strong preference for markups of the auction draft merger agreement that did not include additional conditions to closing, indemnification provisions, post-closing price adjustments, escrows, hold-backs or earn-outs. On April 1, 2016, Mr. Kim had a call with Mr. Larson regarding the proposed transaction. Mr. Larson had requested the call through Houlihan Lokey. From April 4, 2016 through April 20, 2016, the Company’s management gave property tours and presentations to bidders. On April 4, 2016, representatives of Party C and certain of its potential financing sources attended a property tour and an on-site presentation from members of the Company’s management. On April 5, 2016, representatives of Party B attended a property tour and an on-site presentation from members of the Company’s management. On April 6, 2016, representatives of Party A received a property tour. On April 11, 2016, representatives of Party B returned to the property for financial due diligence meetings with members of the Company’s finance team. On April 12, 2016, representatives of Party B held a follow-up conference call with members of the Company’s finance team. On April 13, 2016, Party A’s counsel delivered a markup of the auction draft merger agreement to Akin Gump that was not consistent with the guidance in the Supplemental Process Letter. Also on April 13, 2016, Mr. Larson contacted Houlihan Lokey, informing it that Acquiror intended to increase its purchase price substantially from the indication of interest submitted March 8, 2016. Following that call, Acquiror submitted its final bid. On April 14, 2016, Acquiror’s counsel submitted a markup of the auction draft merger agreement, which was generally consistent with the guidance provided in the Supplemental Process Letter, and included a substantial increase in base purchase price. 15 Table Of Contents From April 15, 2016 through April 20, 2016, Akin Gump exchanged several drafts of the merger agreement and related disclosure schedules with Morrison & Foerster LLP (“Morrison & Foerster”), counsel for Acquiror. The Company continued to negotiate with Acquiror on issues related to scheduling obligations, regulatory matters and economic terms. On April 15, 2016, at the Company’s direction, Houlihan Lokey informed Party A that their markup of the auction draft merger agreement was not competitive with another markup received, and on April 16, 2016, Party A submitted a new markup of the merger agreement that was more consistent with the guidance from the Supplemental Process Letter. Although Party A had not agreed to a price increase to compete with Acquiror’s proposed price, Akin Gump and Party A’s counsel exchanged several drafts of the merger agreement from April 16, 2016 to April 20, 2016. On April 18, 2016, the bid deadline for the second round of the auction process, Party A and Party B submitted final bids. Party B’s second round bid was at a purchase price below that set forth in its indication of interest and well below Acquiror’s offer, and so the Company’s management determined not to engage further with Party B. From April 18, 2016 to the execution of the Merger Agreement, Houlihan Lokey also had additional discussions with Party A. Ultimately, the transaction proposed by Party A had greater execution risk than the transaction proposed by Acquiror. On April 20, 2016, AG LLC’s Director of Security, Cara Welk, provided a property tour to Acquiror’s Vice President of Design and Construction, Ronald Frye, Acquiror’s Vice President of Food and Beverage, Mark LaVoie, and Acquiror’s Vice President of Slot Operations, Michael Laubach. That same day, Morrison & Foerster delivered a substantially final version of the merger agreement to Akin Gump. After discussions with Houlihan Lokey and Akin Gump, Mr. Kim determined to submit Acquiror’s offer and the terms of its proposed merger agreement to the Board for approval at a special meeting called for the following day. On April 20, 2016, prior to the meeting of the Board, members of the Company holding more than two-thirds of the issued and outstanding Units (other than Incentive Units), executed the Written Consent approving the Merger Agreement and the transactions contemplated thereby. That evening the Board met telephonically to discuss the Merger and certain related documents. Akin Gump reviewed the Board’s fiduciary duties under Delaware law and discussed the terms of the Merger Agreement. Houlihan Lokey discussed certain financial terms of Acquiror’s bid and the other bid from Party A. Houlihan Lokey was requested by the Board to complete the process necessary for Houlihan Lokey to render a written opinion to the Board regarding the fairness, from a financial point of view, of the Merger Consideration to be received by the holders of Units in the Merger pursuant to the Merger Agreement, which opinion, dated April 22, 2016, was subsequently delivered. See “Opinion of Houlihan Lokey Capital, Inc.” below. After deliberation, the Board unanimously voted to approve the Merger, the Merger Agreement and the transactions contemplated thereby. On April 21, 2016, the Company, Acquiror, and Merger Sub executed the Merger Agreement and Acquiror issued a press release announcing the proposed Merger. On May 11, 2016, the Board met telephonically to discuss compensation of the Company’s senior management and general business matters. After deliberation, the Board unanimously voted to approve the acceleration of all unvested long term incentive program payments effective immediately prior to the Effective Time for employees that remain with the Company or AG LLC through such time. On May 16, 2016, Acquiror consented to such acceleration. Reasons for the Merger In making its decision, the Board consulted with the Company’s management, as well as the Company’s legal and financial advisors, and considered a variety of factors weighing in favor of or relevant to the Merger Agreement and the transactions contemplated thereby, including, without limitation, those described below: • The Company’s business, results of operations, and financial condition on both a historical and prospective basis, including the Board’s beliefs about the Company’s prospects if it were to remain an independent publicly owned company, and the risks associated therewith; 16 Table Of Contents • The fact that the consideration to be paid to the Company’s equityholders under the Merger Agreement is in the form of cash, which will provide liquidity and certainty of value to the Company’s members, in comparison to either a transaction in which the Company’s members would receive stock or the risks and uncertainty that would be inherent in continuing to operate as an independent publicly owned company • The historical values assigned to the Company relative to the approximately $330 million which holders of Units may be entitled to receive; • The belief of the Board that the Merger Consideration reflects the highest value per Unit reasonably attainable in light of (a)the auction process conducted by the Company, with the assistance of the Company’s advisors and at the direction of the Board, and (b)negotiations between the parties; • The belief of the Board that Acquiror was a logical acquiror of the Company after considering that (a) Acquiror had the financial capacity to complete an acquisition of this size (and the uncertainty of the financial capacity of other potential transaction partners), (b) the Company presented a strong strategic fit with Acquiror and (c) Acquiror had a track record of successfully completing acquisitions; • The fact that the Company’s controlling members are investment funds that will eventually need to divest their holdings in the Company, and the possibility that such sale could only relate to such holders’ stake, in lieu of a sale transaction in which all of the Company’s members would be entitled to participate, and the Board’s belief that such a sale could detrimentally impact the economic interests of our other members; • The fact that the Company’s controlling members supported the process and the Merger, and the fact that the Company’s controlling members will be receiving the same form and amount of consideration per Unit as the Company’s other members; • The fact that both strategic and financial bidders participated in the sale process, and the Board’s belief, based on its and its advisors’ active participation in the sale process, that the Board and the Company’s management worked to maximize value for all of the Company’s members; • The Board’s beliefs about the likelihood that the Merger would be consummated, in light of (among other things) Acquiror’s agreement in the Merger Agreement to take such actions as may reasonably be necessary to satisfy the conditions to the Merger set forth in the Merger Agreement and to consummate the Merger (subject to the terms and conditions of the Merger Agreement); • The fact that Acquiror did not have a condition in the Merger Agreement related to its receipt of adequate financing and that Acquiror represented in the Merger Agreement that it has sufficient funds to enable it to consummate the transactions contemplated by the Merger Agreement; • The fact that Acquiror did not have indemnification provisions in the Merger Agreement, or any escrow or holdback related to indemnification or post-closing adjustments to the Merger Consideration; • The fact that certain regulatory and other governmental approvals are required in connection with the Merger, and the Board’s beliefs about the likelihood that such approvals would be obtained without unacceptable conditions; • The fact that the terms of the Merger Agreement were determined through negotiations between Acquiror, with the advice of its advisors, on the one hand, and the Company, with guidance from members of the Board and the advice of its advisors, on the other hand; and 17 Table Of Contents • The terms of the Merger Agreement, including that: • Its provisions provide the Company with sufficient operating flexibility to conduct its business in the ordinary course of business substantially in accordance with past practice between signing the Merger Agreement and the Effective Time; • The Termination Date (as defined below) allows for sufficient time to complete the Merger, and may be extended by the parties in certain circumstances; • It contains limited conditions to the closing of the Merger; and • The Company is permitted under certain circumstances to specifically enforce Acquiror’s obligation to complete the Merger. The Board also identified and considered potential risks and potential disadvantages associated with the Merger Agreement and the transactions contemplated thereby, including, without limitation, those listed below: • The Board’s beliefs regarding the possible disruption of the Company’s business that may result from announcement of the Merger and the resulting distraction of management’s attention from day-to-day operations of the business; • The Board’s beliefs regarding the risk that the pendency of the Merger could materially adversely affect the Company’s relationships with its customers, suppliers and any other persons with whom the Company has business relationships, or pose difficulties in attracting and retaining key employees; • The fact that the Merger Agreement requires the Company to terminate the employment agreements (but not necessarily the employment) of its employees, and the resulting distraction of management’s attention from day-to-day operations of the business; • The fact that, following completion of the Merger, the Company will no longer exist as an independent publicly owned company, and our existing members will no longer participate in the potential future economic upside derived from ownership of Units; • The fact that the Company will incur substantial expenses related to the Merger, regardless of whether it is consummated; • The fact that the consummation of the Merger may be delayed or not occur at all, and the Board’s beliefs about the adverse impact such event would have on the Company and its business; • The fact that gain from an all-cash transaction such as the Merger will generally be taxable to our Unitholders for U.S. federal income tax purposes; • The fact that the Merger Agreement prohibits the Company from taking a number of actions relating to the conduct of its business prior to the Effective Time without the prior consent of Acquiror, which may delay or prevent the Company from undertaking business opportunities that may arise during the pendency of the Merger, whether or not the Merger is completed; • The fact that under the terms of the Merger Agreement, the Company is limited in its ability to respond to other parties proposing an alternative transaction that might be more advantageous to our members; and • The fact that some of the Company’s directors and executive officers may have interests in the Merger that are different from, or in addition to, the interests of the Company’s members generally. While the Board considered the potentially negative and potentially positive factors summarized above, it concluded that, overall, the potentially positive factors outweighed the potentially negative factors. 18 Table Of Contents The above discussion includes the principal information and factors, both positive and negative, considered by the Board, but is not intended to be exhaustive and may not include all of the information and factors considered by the Board or any individual manager. The above factors are not presented in any order of priority. The Board did not quantify or assign relative or specific weights to the factors considered in reaching its decision. Rather, the Board viewed its position and recommendation as being based on the totality of the information presented to and considered by it. In addition, individual members of the Board may have given different weights to different factors. It should be noted that this explanation of the reasoning of the Board and certain information presented in this section is forward-looking in nature and should be read in light of the factors set forth in the section entitled “Cautionary Statement Regarding Forward-Looking Information” beginning on page10 of this Information Statement. After considering these factors, the Board concluded that the positive factors relating to the Merger Agreement and the Merger outweighed the potential negative factors and declared the advisability of the Merger Agreement and the Merger based upon the totality of the information presented to and considered by it. THE BOARD APPROVED AND DECLARED ADVISABLE THE MERGER AGREEMENT AND THE MERGER. AS THE HOLDERS OF MORE THAN TWO-THIRDS (2/3) OF OUR ISSUED AND OUTSTANDING UNITS (OTHER THAN INCENTIVE UNITS) EXECUTED THE WRITTEN CONSENT, NO FURTHER ACTION BY ANY UNITHOLDER OF THE COMPANY IS REQUIRED UNDER THE LLC AGREEMENT, APPLICABLE LAW OR THE MERGER AGREEMENT (OR OTHERWISE) TO APPROVE THE MERGER AGREEMENT OR T HE MERGER, AND THE COMPANY WILL NOT BE SOLICITING YOUR VOTE FOR APPROVAL OF THE MERGER AGREEMENT OR THE MERGER AND WILL NOT CALL A UNITHOLDERS’ MEETING FOR PURPOSES OF VOTING ON THE APPROVAL OF THE MERGER AGREEMENT OR THE MERGER. Opinion of Houlihan Lokey Capital, Inc. Houlihan Lokey Capital, Inc. delivered a written opinion, dated April 22, 2016, to the Board to the effect that, as of the date of such opinion, the Merger Consideration to be received by the holders of Units in the Merger pursuant to the Merger Agreement was fair to such holders, solely in their respective capacities as holders of Units and collectively as a group, from a financial point of view. Representatives of the Company instructed Houlihan Lokey to assume for purposes of its analyses and opinion that the aggregate amount of deductions from the Base Amount would be $64.1 million. Houlihan Lokey’s opinion was directed to the Board (in its capacity as such) and only addressed the fairness, from a financial point of view, of the Merger C onsideration to be received by the holders of Units in the Merger pursuant to the Merger A greement and did not address any othe r aspect or implication of the M erger or any other agreement, arrangement or understanding. The summary of Houlihan Lokey’s opinion in this Information Statement is qualified in its entirety by reference to the full text of its written opinion, which is attached as Annex B to this Information Statement and describes the procedures followed, assumptions made, qualifications and limitations on the review undertaken and other matters considered by Houlihan Lokey in connection with the preparation of its opinion. However, neither Houlihan Lokey’s opinion nor the summary of its opinion and the related analyses set forth in this Information Statement are intended to be, and do not constitute, advice or a recommendation to the Board, the Company, any security holder of the Company or any other person as to how to act or vote with respect to any matter relating to the M erger or whether any security holder should consent to the M erger. In arriving at its opinion, Houlihan Lokey, among other things: 1. reviewed the Merger Agreement; 2. reviewed certain publicly available business and financial information relating to the Company that Houlihan Lokey deemed to be relevant; 19 Table Of Contents 3. reviewed certain information relating to the historical, current and future operations, financial condition and prospects of the Company made available to Houlihan Lokey by the Company, including financial projections prepared by the Company’s management relating to the Company for the fiscal year ending 2016; 4. spoke with certain members of the Company’s management and certain representatives and advisors of the Company regarding the business, operations, financial condition and prospects of the Company, the Merger and related matters; 5. compared the financial and operating performance of the Company with that of public companies that Houlihan Lokey deemed to be relevant; 6. considered the publicly available financial terms of certain transactions that Houlihan Lokey deemed to be relevant; 7. considered the results of the third party solicitation process conducted by the Company, with Houlihan Lokey’s assistance, with respect to a possible sale of the Company; and 8. conducted such other financial studies, analyses and inquiries and considered such other information and factors as Houlihan Lokey deemed appropriate. Houlihan Lokey relied upon and assumed, without independent verification, the accuracy and completeness of all data, material and other information furnished, or otherwise made available, to it, discussed with or reviewed by it, or publicly available, and did not assume any responsibility with respect to such data, material and other information. In addition, the Company’s management advised Houlihan Lokey, and Houlihan Lokey assumed, that the financial projections for the fiscal year ending 2016 reviewed by Houlihan Lokey were reasonably prepared in good faith on bases reflecting the best currently available estimates and judgments of such management as to the future financial results and condition of the Company, and Houlihan Lokey expressed no opinion with respect to such projections or the assumptions on which they were based. Houlihan Lokey relied upon and assumed, without independent verification, that there had been no change in the business, assets, liabilities, financial condition, results of operations, cash flows or prospects of the Company since the respective dates of the most recent financial statements and other information, financial or otherwise, provided to Houlihan Lokey that would have been material to its analyses or opinion, and that there was no information or any facts that would have made any of the information reviewed by Houlihan Lokey incomplete or misleading. In reaching its conclusions, Houlihan Lokey did not rely upon a discounted cash flow analysis of the Company given that Houlihan Lokey did not receive from the Company financial projections relating to the Company beyond the fiscal year ending 2016 and was advised by representatives of the Company that such projections were not prepared by the management of the Company. Houlihan Lokey relied upon and assumed, without independent verification, that (a) the representations and warranties of all parties to the Merger Agreement and all other related documents and instruments that are referred to therein were true and correct in all respects material to Houlihan Lokey’s analyses and opinion, (b) each party to the Merger Agreement and such other related documents and instruments would fully and timely perform all of the covenants and agreements required to be performed by such party, (c) all conditions to the consummation of the Merger would be satisfied without waiver thereof, and (d) the Merger would be consummated in a timely manner in accordance with the terms described in the Merger Agreement and such other related documents and instruments, without any amendments or modifications. Houlihan Lokey relied upon and assumed, without independent verification, that (i) the Merger would be consummated in a manner that complies in all respects with all applicable federal and state statutes, rules and regulations, and (ii) all governmental, regulatory and other consents and approvals necessary for the consummation of the Merger would be obtained and that no delay, limitations, restrictions or conditions would be imposed or amendments, modifications or waivers made that would have an effect on the Merger or the Company that would be material to Houlihan Lokey’s analyses or opinion. Houlihan Lokey also relied upon and assumed, without independent verification, at the Company’s direction, that the actual adjustments to the Base Amount pursuant to the Merger Agreement would not differ from the amount of the adjustments that Houlihan Lokey was directed by the Company’s representatives to assume in any respect that would be material to its analyses or opinion. 20 Table Of Contents Furthermore, in connection with its opinion, Houlihan Lokey was not requested to make, and did not make, any physical inspection or independent appraisal or evaluation of any of the assets, properties or liabilities (fixed, contingent, derivative, off-balance-sheet or otherwise) of the Company or any other party, nor was Houlihan Lokey provided with any such appraisal or evaluation. Houlihan Lokey did not estimate, and expressed no opinion regarding, the liquidation value of any entity or business. Houlihan Lokey undertook no independent analysis of any potential or actual litigation, regulatory action, possible unasserted claims or other contingent liabilities, to which the Company was or may have been a party or was or may have been subject, or of any governmental investigation of any possible unasserted claims or other contingent liabilities to which the Company was or may have been a party or was or may have been subject. Houlihan Lokey’s opinion was necessarily based on financial, economic, market and other conditions as in effect on, and the information made available to Houlihan Lokey as of, the date of the opinion. Houlihan Lokey did not undertake, and is under no obligation, to update, revise, reaffirm or withdraw its opinion, or otherwise comment on or consider events occurring or coming to Houlihan Lokey’s attention after the date of the opinion. Houlihan Lokey’s opinion was furnished for the use of the Board (in its capacity as such) in connection with its evaluation of the Merger and may not be used for any other purpose without Houlihan Lokey’s prior written consent. Houlihan Lokey’s opinion is not intended to be, and does not constitute, a recommendation to the Board, the Company, any security holder or any other party as to how to act or vote with respect to any matter relating to the Merger or otherwise or whether any security holder should consent to the Merger. Houlihan Lokey was not asked to, and Houlihan Lokey did not, express any opinion with respect to any matter other than the fairness, from a financial point of view, to the holders of Units, solely in their respective capacities as holders of Units and collectively as a group, of the Merger Consideration to be received in the Merger pursuant to the Merger Agreement by such Unitholders, without taking into account different classes or groups of Units and without regard to the individual circumstances of specific holders with respect to any such holder’s status as a creditor of the Company, any additional change of control or other payments to be received by any such holder, or control, voting or other rights, aspects or relationships which may distinguish any such holder. At the direction of the Company, Houlihan Lokey relied upon and assumed, without independent verification, that the treatment of each class or group of Company Units in the merger would be in accordance with the terms of the Company’s governing documents. Houlihan Lokey was not requested to opine as to, and its opinion did not express an opinion as to or otherwise address, among other things: (i) the underlying business decision of the Board, the Company, its security holders or any other party to proceed with or effect the Merger, (ii) the fairness of any portion or aspect of the Merger to the holders of any class of securities, creditors or other constituencies of the Company, or to any other party, except as to the fairness of the Merger Consideration to the holders of Units, from a financial point of view, (iii) the terms of any arrangements, understandings, agreements or documents related to, or the form, structure or any other portion or aspect of, the Merger or otherwise (other than the Merger Consideration to the extent expressly specified in the opinion), (iv) the relative merits of the Merger as compared to any alternative business strategies or transactions that might have been available for the Company or any other party, (v) the fairness of any portion or aspect of the Merger to any one class or group of the Company’s or any other party’s security holders, creditors or other constituents vis-à-vis any other class or group of the Company’s or such other party’s security holders, creditors or other constituents (including, without limitation, the fairness of the allocation of the Merger Consideration amongst the holders of common Units and Incentive Units of the Company, or the fairness of the consideration to be received by the holders of common Units of the Company relative to the consideration to be received by the holders of Incentive Units of the Company or vice versa), (vi) whether or not the Company, its security holders, Acquiror or any other party is receiving or paying reasonably equivalent value in the Merger, (vii) the solvency, creditworthiness or fair value of the Company, Acquiror or any other participant in the Merger, or any of their respective assets, under any applicable laws relating to bankruptcy, insolvency, fraudulent conveyance or similar matters, or (viii) the fairness, financial or otherwise, of the amount, nature or any other aspect of any compensation to or consideration payable to or received by any officers, directors or employees of any party to the merger, any class of such persons or any other party, relative to the Merger Consideration or otherwise. Furthermore, no opinion, counsel or interpretation was intended in matters that require legal, regulatory, accounting, insurance, tax or other similar professional advice. Houlihan Lokey assumed that such opinions, counsel or interpretations had been or would be obtained from appropriate professional sources. Furthermore, Houlihan Lokey relied, with the consent of the Board, on the assessments by the Company and its advisors as to all legal, regulatory, accounting, insurance and tax matters with respect to the Company, the Merger or otherwise. The issuance of Houlihan Lokey’s opinion was approved by a Houlihan Lokey committee authorized to approve opinions of this nature. 21 Table Of Contents In preparing its opinion to the Board, Houlihan Lokey performed a variety of analyses, including those described below. The summary of Houlihan Lokey’s analyses described below is not a complete description of the analyses underlying Houlihan Lokey’s opinion. The preparation of such an opinion is a complex process involving various quantitative and qualitative judgments and determinations with respect to the financial, comparative and other analytical methods employed and the adaptation and application of these methods to the unique facts and circumstances presented. As a consequence, neither Houlihan Lokey’s opinion nor its underlying analyses is readily susceptible to summary description. Houlihan Lokey arrived at its opinion based on the results of all analyses undertaken by it and assessed as a whole and did not draw, in isolation, conclusions from or with regard to any individual analysis, methodology or factor. While the results of each analysis were taken into account in reaching Houlihan Lokey’s overall conclusion with respect to fairness, Houlihan Lokey did not make separate or quantifiable judgments regarding individual analyses. Accordingly, Houlihan Lokey believes that its analyses and the following summary must be considered as a whole and that selecting portions of its analyses, methodologies and factors, without considering all analyses, methodologies and factors, could create a misleading or incomplete view of the processes underlying Houlihan Lokey’s analyses and opinion. In performing its analyses, Houlihan Lokey considered general business, economic, industry and market conditions, financial and otherwise, and other matters as they existed on, and could be evaluated as of, the date of its opinion. No company, transaction or business used in Houlihan Lokey’s analyses for comparative purposes is identical to the Company or the proposed merger and an evaluation of the results of those analyses is not entirely mathematical. The implied reference range values indicated by Houlihan Lokey’s analyses are not necessarily indicative of actual values or predictive of future results or values, which may be significantly more or less favorable than those suggested by the analyses. In addition, any analyses relating to the value of assets, businesses or securities do not purport to be appraisals or to reflect the prices at which businesses or securities actually may be sold, which may depend on a variety of factors, many of which are beyond the control of the Company. Much of the information used in, and accordingly the results of, Houlihan Lokey’s analyses are inherently subject to substantial uncertainty. Houlihan Lokey’s opinion was only one of many factors considered by the Board in evaluating the proposed merger. Neither Houlihan Lokey’s opinion nor its analyses were determinative of the Merger Consideration or of the views of the Board or the Company’s management with respect to the Merger or the Merger Consideration. The type and amount of consideration payable in the Merger were determined through negotiation between the Company and Acquiror, and the decision to enter into the Merger Agreement was solely that of the Board following approval from the holders of at least two-thirds (2/3) of the issued and outstanding Units (other than Incentive Units). The following is a summary of the material financial analyses performed by Houlihan Lokey in connection with the preparation of its opinion and reviewed with the Board. The order of the analyses summarized below does not represent relative importance or weight given to those analyses by Houlihan Lokey. For purposes of its analyses, Houlihan Lokey reviewed a number of financial metrics, including: ● Enterprise Value — generally, the market value as of a specified date of the relevant company’s outstanding equity securities (taking into account outstanding options and other securities convertible, exercisable or exchangeable into or for equity securities of the company) plus the amount of its net debt (the amount of its outstanding indebtedness, non-convertible preferred stock, and non-controlling interests less the amount of cash and cash equivalents on its balance sheet). ● Adjusted EBITDA — generally, the amount of the relevant company’s earnings before interest, taxes, depreciation and amortization (“EBITDA”), adjusted for certain non-recurring items, for a specified time period. 22 Table Of Contents Unless the context indicates otherwise, enterprise values and equity values used in the selected companies analysis described below were calculated using the common stock of the selected companies listed below as of April 20, 2016, and transaction values for the selected transactions analysis described below were calculated based on the announced transaction price and/or other public information available at the time of the announcement. The estimates of the future financial performance of the Company relied upon for the analyses described below were based on certain financial projections prepared by the Company’s management for the fiscal year ending 2016 upon which Houlihan Lokey was directed to rely by the Company for purposes of its analyses and opinion . The estimates of the future financial performance of the selected companies listed below were based on certain publicly available consensus research analyst estimates for those companies. Implied reference range values indicated by Houlihan Lokey’s analyses did not reflect any potential synergies, tax benefits and/or any other potential benefits to Acquiror that may result from the merger. Selected Companies Analysis. Houlihan Lokey reviewed certain data for selected companies, with publicly traded equity securities, that Houlihan Lokey deemed relevant. The financial data reviewed included: • Enterprise value as a multiple of adjusted EBITDA for the latest 12 months, or LTM, most recently completed for which financial information has been made publicly available. • Enterprise value as a multiple of estimated next fiscal year, or NFY, adjusted EBITDA. Estimates of NFY adjusted EBITDA for the selected companies listed below were calendarized to reflect a December 31, 2016 year end where appropriate. The selected companies were as follows: Large International ● Las Vegas Sands Corp. ● Wynn Resorts Ltd. ● MGM Resorts International U.S. Regional ● Pinnacle Entertainment Inc. ● Penn National Gaming Inc. ● Boyd Gaming Corporation ● Churchill Downs Inc. ● Isle of Capri Casinos, Inc. ● Eldorado Resorts, Inc. Taking into account the selected companies, Houlihan Lokey applied multiple ranges of 11.0x to 13.0x LTM adjusted EBITDA and 9.0x to 11.0x NFY adjusted EBITDA, respectively, to the Company’s LTM ended December 31, 2015 adjusted EBITDA and estimated fiscal year ending December 31, 2016 adjusted EBITDA. The selected companies analysis indicated implied total equity value reference ranges of $159.9 million to $194.2 million based on the selected range of LTM adjusted EBITDA multiples and $169.5 million to $213.5 million based on the selected range of NFY adjusted EBITDA multiples, as compared to the Merger Consideration of $335.9 million based on the Base Amount of $400 million set forth in the Merger Agreement less adjustments to the Base Amount pursuant to the Merger Agreement thenestimated by the Company to be $64.1 million. Selected Transactions Analysis. Houlihan Lokey considered certain financial terms of certain transactions involving targets that Houlihan Lokey deemed relevant. The financial data reviewed included: • Transaction value as a multiple of the target’s adjusted EBITDA for the LTM period for which financial information was publicly available at the time of the announcement. • Transactionvalueas a multiple of, to the extent publicly available, the target’s adjusted EBITDA for the NFY period for which consensus research analyst estimates were publicly available at the time of the announcement. 23 Table Of Contents The selected transactions were as follows: Date Announced Target Acquiror October 12, 2015 DiamondJacks Vicksburg (Legends Gaming) Foundation Gaming Group, LLC September 28, 2015 Bronco Billy's Casino and Hotel Full House Resorts Inc. April 29, 2015 Tropicana Casino & Resort Las Vegas Penn National Gaming Inc. May 24, 2015 Club Fortune Casino (Henderson, Nevada) Nevada Gold January 26, 2015 Lakes Entertainment Sartini Gaming Inc. / Golden Gaming May 15, 2014 The Cosmopolitan of Las Vegas Blackstone Group LP May 14, 2014 The Meadows Racetrack and Casino Gaming and Leisure Properties, Inc. March 25, 2014 Miami Jai-Alai ABC Funding March 3, 2014 Harrah's New Orleans Caesars Growth Partners, LLC Taking into account the selected transactions, Houlihan Lokey applied multiple ranges of 12.0x to 14.0x LTM adjusted EBITDA and 11.0x to 13.0x NFY adjusted EBITDA, respectively, to the Company’s LTM ended December 31, 2015 adjusted EBITDA and estimated fiscal year ending December 31, 2016 adjusted EBITDA. The selected transactions analysis indicated implied total equity value reference ranges of $177.0 million to $211.3 million based on the selected range of LTM adjusted EBITDA multiples and $213.5 million to $257.5 million based on the selected range of NFY adjusted EBITDA multiples, as compared to the Merger Consideration of $335.9 million based on the Base Amount of $400 million set forth in the Merger Agreement less adjustments to the Base Amount pursuant to the Merger Agreement then estimated by the Company to be $64.1 million. Other Matters Houlihan Lokey was engaged by the Company to act as its financial advisor in connection with the merger and provide financial advisory services, including an opinion to the Board (in its capacity as such) regarding the fairness, from a financial point of view, of the consideration to be received by the holders of Units in the Merger pursuant to the Merger Agreement. The Company engaged Houlihan Lokey based on Houlihan Lokey’s experience and reputation. Houlihan Lokey is regularly engaged to provide financial advisory services in connection with mergers and acquisitions, financings, and financial restructurings. Pursuant to its engagement by the Company, Houlihan Lokey is entitled to an aggregate fee of approximately $5.2 million for its services, a portion of which became payable in connection with the delivery of Houlihan Lokey’s opinion, regardless of the conclusion reached therein, and a substantial portion of which is contingent upon the successful completion of the Merger. The Company has also agreed to reimburse Houlihan Lokey for certain expenses and to indemnify Houlihan Lokey, its affiliates and certain related parties against certain liabilities and expenses, including certain liabilities under the federal securities laws arising out of or relating to Houlihan Lokey’s engagement. In the ordinary course of business, certain of Houlihan Lokey’s employees and affiliates, as well as investment funds in which they may have financial interests or with which they may co-invest, may acquire, hold or sell, long or short positions, or trade, in debt, equity, and other securities and financial instruments (including loans and other obligations) of, or investments in, the Company, Acquiror or any other party that may be involved in the Merger and their respective affiliates. 24 Table Of Contents Houlihan Lokey and certain of its affiliates have in the past provided and are currently providing investment banking, financial advisory and/or other financial or consulting services to certain investment management entities, or one or more security holders, affiliates and/or portfolio companies of investment funds affiliated or associated with such investment management entities, which are the respective affiliates of the three largest equity security holders of the Company, as such equity security holders are set forth in the Company’s most recently filed Annual Report on Form 10-K, for which Houlihan Lokey and its affiliates have received, and may receive, compensation, including, among other things, (a) acting as financial advisor to certain affiliates of TPG Capital, L.P. (“TPG”) or Apollo Global Management, LLC (“Apollo”), certain portfolio companies of investment funds affiliated or associated with TPG or Apollo, and special committees of the boards of directors of such portfolio companies in connection with various transactions which closed in 2014, 2015 and 2016, (b) having acted as co-manager in connection with a follow-on offering of TPG Specialty Lending, Inc., which transaction closed in March 2016, (c) having provided certain valuation advisory, transaction advisory and opinion services, and (d) having provided portfolio valuation services with respect to the investments in the Company held by the security holder of the Company affiliated with Standard General, L.P. The members of the Houlihan Lokey team that performed the work in connection with Houlihan Lokey’s opinion did not review the analyses previously prepared in connection with the foregoing portfolio valuation services and, accordingly, such analyses may vary significantly from the analyses performed by Houlihan Lokey in connection with its opinion. Houlihan Lokey and certain of its affiliates may provide investment banking, financial advisory and/or other financial or consulting services to the Company, Acquiror, affiliates of significant security holders of the Company, other participants in the Merger or certain of their respective affiliates or security holders in the future, for which Houlihan Lokey and its affiliates may receive compensation. In addition, Houlihan Lokey and certain of its affiliates and certain of our and their respective employees may have committed to invest in private equity or other investment funds managed or advised by investment management entities affiliated with significant security holders of the Company, other participants in the Merger or certain of their respective affiliates, and in portfolio companies of such funds, and may have co-invested with investment management entities affiliated with significant security holders of the Company, other participants in the Merger or certain of their respective affiliates or security holders, and may do so in the future. Furthermore, in connection with bankruptcies, restructurings, and similar matters, Houlihan Lokey and certain of its affiliates may have in the past acted, may currently be acting and may in the future act as financial advisor to debtors, creditors, equity holders, trustees, agents and other interested parties (including, without limitation, formal and informal committees or groups of creditors) that may have included or represented and may include or represent, directly or indirectly, or may be or have been adverse to, the Company, Acquiror, investment management entities affiliated with significant security holders of the Company, other participants in the Merger or certain of their respective affiliates or security holders, for which advice and services Houlihan Lokey and its affiliates have received and may receive compensation. Interest s of Directors, Executive Officers and Certain Related Parties in the Merger You should be aware that the Company’s directors and executive officers have interests in the Merger that may be different from, or in addition to, those of the Company’s Unitholders generally. The Board was aware of these interests and considered them, among other matters, (i) in evaluating the Merger Agreement, (ii) in reaching its decision to approve the Merger Agreement, and (iii) in determining that the Merger Agreement and the Merger are in the best interests of the Company and its Unitholders. These interests include those described below. Treatment of Company Equity-Based Awards The Merger Agreement provides that each Incentive Unit will be cancelled and converted into the right to receive a portion of the Merger Consideration in accordance with the LLC Agreement. Pursuant to the LLC Agreement, Incentive Units will only be entitled to share in the Merger Consideration after holders of Units other than Incentive Units have collected aggregate distributions of $80,000,000. As of April 21, 2016, there were 1,000 Incentive Units outstanding, of which, Eugene Davis held 250, Ellis Landau held 500 and Charles Atwood held 250. If the total deductions to the Base Amount equal $67.6 million, holders of Incentive Units will be entitled to receive approximately $582.76 per Incentive Unit in cash, without interest and subject to any applicable tax withholding. Termination Benefits of Executive Officers Robert Schaffhauser is party to an employment agreement, dated December 11, 2015, as amended on April 4, 2016. Pursuant to the terms of his employment agreement, Mr. Schaffhauser is entitled to a long term incentive payment in connection with the Merger, which is payable in a lump sum upon the closing of the Merger. On May 11, 2016, the Board unanimously approved the acceleration of vesting for all participants in the long term incentive payment program, including Mr. Schaffhauser. As a result of such accelerated vesting, Mr. Schaffhauser will be entitled to a long term incentive payment of approximately $1,375,000. In addition, unless Mr. Schaffhauser accepts employment with Acquiror prior to the Effective Time, at the Effective Time Mr. Schaffhauser’s employment will be deemed to have been terminated pursuant to a “Discharge Without Cause” under his employment agreement and accordingly will be entitled to receive a salary termination payment equal to one-year of his base salary ($275,000) and his pro rata performance bonus (the “Salary Termination Payment”), which is also payable in a lump sum. Mr. Schaffhauser’s Salary Termination Payment is expected to be approximately $357,500 (assuming that the Merger is consummated in the third quarter of 2016, such that Mr. Schaffhauser’s entitlement to his pro rata portion of his annual bonus for 2016 results in a payment at 75% of his target annual bonus). 25 Table Of Contents Table of Severance Benefits The following table shows the approximate amount that Mr. Schaffhauser will receive in connection with the Merger, including the amounts he will receive if he does not accept employment with Acquiror prior to the Effective Time, as required by Item 402(t) of Regulation S-K, assuming that he is eligible to receive the maximum severance benefits described in the section entitled “ Termination Benefits of Executive Officers” beginning on page25 of this Information Statement. Name Cash Benefits Continuation Total Robert Schaffhauser $ $ - $ Notes Represents: a long term incentive plan payment of $1,375,000 and a Salary Termination Payment of $357,500 (which assumes the Merger is consummated in the third quarter of 2016, such that Mr. Schaffhauser’s entitlement to his pro rata portion of his annual bonus for 2016 results in a payment at 75% of his target annual bonus). Indemnification of Directors and Executive Officers; Directors’ and Officers’ Insurance The LLC Agreement, the articles of formation of AG LLC and the operating agreement of AG LLC provide that we will indemnify our directors and officers to the fullest extent permitted by law. Under the Merger Agreement, Acquiror and Merger Sub may not amend these provisions in any manner unfavorable to such directors and officers and each current and former director and officer of the Company and AG LLC is entitled to continuing indemnification from and after the Effective Time by the surviving entity against losses arising out of or related to such person’s service as a director or officer of the Company or AG LLC, and services performed by them at the request of the Company or AG LLC at or prior to the Effective Time, whether asserted or claimed prior to or after the Effective Time, including the transactions contemplated by the Merger Agreement. In addition, if the Company has not done so five (5) business days prior to the anticipated date of the Closing, Acquiror shall cause the surviving entity to purchase a directors’ and officers’ liability insurance policy covering a period of six (6) years from the Effective Time on terms at least as favorable as the terms of such current insurance coverage and which are reasonably satisfactory to the Company. For a further description of these provisions of the Merger Agreement, see the section entitled “The Merger Agreement—Directors’ and Officers’ Indemnification; Insurance ” beginning on page36 of this Information Statement. Regula tory and Other Governmental Approvals Antitrust/HSR The Merger is subject to review by the U.S. Antitrust Division of the Department of Justice (the “Antitrust Division”) and the U.S. Federal Trade Commission (“FTC”) under the HSR Act. The HSR Act provides that transactions like the Merger may not be completed until certain information and documents have been submitted to the Antitrust Division and the FTC and the applicable waiting period has expired or been terminated. On May 10, 2016, each of Acquiror and the Company made the requisite filings with the Antitrust Division and the FTC pursuant to the HSR Act and requested early termination of the initial thirty (30) day waiting period. The applicable waiting period expired on June 9, 2016. 26 Table Of Contents The FTC and the Antitrust Division frequently scrutinize the legality of transactions like the Merger. At any time before or after the consummation of the Merger, the FTC or the Antitrust Division could take such action under the antitrust laws as it deems necessary or desirable in the public interest, including seeking to enjoin the consummation of the Merger or seeking a divestiture of a substantial portion of the Company’s assets or seeking other conduct relief. At any time before or after the consummation of the Merger, and notwithstanding the expiration or early termination of the applicable waiting period under the HSR Act, any state or private party could seek to enjoin the consummation of the Merger or seek other structural or conduct relief or damages. Gaming Laws The Merger is subject to applicable requirements under any federal, state or local statute, ordinance, rule or regulation governing or relating to gambling, gaming or casino activities and operations, including requirements in respect of any approvals necessary to own and operate the Casino (the “Gaming Approvals”) and the requirements of (i) the Nevada Gaming Commission, (ii) the Nevada Gaming Control Board and (iii) the City of North Las Vegas. The Merger Agreement provides that Acquiror and Merger Sub agree to prepare and submit to the Nevada Gaming Commission and the Nevada State Gaming Control Board within fifteen (15) business days after the date of the Merger Agreement all applications and supporting documents necessary to obtain all required Gaming Approvals. On April 28, Acquiror submitted such applications and supporting documents to the Nevada Gaming Commission and the Nevada State Gaming Control Board. Other Approvals The Merger is subject to applicable requirements under local statute, ordinance, rule or regulation relating to liquor licensing requirements. The Merger Agreement provides that Acquiror shallcomply with the notification and reporting requirements of the City of North Las Vegas within fifteen (15) business days after the date of the Merger Agreement with respect to the liquor licensing. On May 11, 2016, Acquiror made its initial submission to the City of North Las Vegas with respect to the liquor licensing requirements. 27 Table Of Contents THE MERGER AGREEMENT This section describes the material terms and conditions of the Merger Agreement. The description in this section and elsewhere in this Information Statement is qualified in its entirety by reference to the complete text of the Merger Agreement, a copy of which is attached as Annex A and is incor porated by reference into this Information Statement . This summary does not purport to be complete and may not contain all of the information about the Merger Agreement that is important to you. We encourage you to read the Merger Agreement carefully and in its entirety. This section is not intended to provide you with any factual information about the Company. Such information can be found elsewhere in this Information Statement and in the public filings the Company makes with the SEC, which may be obtained by following the instructions set forth in the section entitled “Where You Can Find More Information “ beginning on page 46 of this Information Statement . Explan atory Note Regarding the Merger Agreement The Merger Agreement is included to provide you with information regarding its terms. Factual disclosures about the Company contained in this Information Statement or in the Company’s public reports filed with the SEC may supplement, update or modify the factual disclosures about the Company contained in the Merger Agreement. The representations, warranties and covenants made in the Merger Agreement by the parties thereto were made as of the date of the Merger Agreement (or such other dates specified in the Merger Agreement) and are qualified and subject to important limitations agreed to by the contracting parties in connection with negotiating the terms and conditions of the Merger Agreement. In particular, in your review of the representations and warranties contained in the Merger Agreement and described in this summary, it is important to bear in mind that the representations and warranties were negotiated with the principal purposes of establishing the circumstances under which a party to the Merger Agreement may have the right not to close the Merger if the representations and warranties of the other party prove to be untrue due to a change in circumstance or otherwise, and allocating risk among the parties to the Merger Agreement, rather than establishing matters as facts. The representations and warranties may also be subject to a contractual standard of materiality different from those generally applicable to equityholders and in some cases were qualified by disclosures that were made by each party to the other, which disclosures were not reflected in the Merger Agreement. Moreover, information concerning the subject matter of the representations and warranties, which do not purport to be accurate as of the date of this Information Statement, may have changed since the date of the Merger Agreement and subsequent developments or new information qualifying a representation or warranty may have been included in this Information Statement. Accordingly, you should not rely on the representations and warranties as characterizations of the actual state of facts because they are qualified as described above. The Merger Agreement should not be read alone, but should instead be read in conjunction with the other information regarding the Company, Acquiror and Merger Sub that is contained in this Information Statement, as well as in the filings that the Company and Acquiror will make and have made with the SEC. Effects of the Merger; Directors and Executive Officers; Certificate of Formation; Operating Agreement At the Effective Time, upon the terms and subject to the satisfaction or waiver of the conditions of the Merger Agreement and in accordance with the Limited Liability Act of the State of Delaware, as amended (the “DLLCA”), Merger Sub will merge with and into the Company, the separate existence of Merger Sub will thereupon cease, the Company will continue as the surviving entity as a wholly-owned subsidiary of Acquiror and the separate existence of the Company will continue unaffected. The managers of Merger Sub immediately prior to the Effective Time will be the initial managers of the surviving entity from and after the Effective Time. The officers of Merger Sub immediately prior to the Effective Time will be the initial officers of the surviving entity from and after the Effective Time. The initial managers and officers will hold office in accordance with the terms of the operating agreement of the surviving entity and the DLLCA. The certificate of formation of the Company, as amended by the Certificate of Merger (as defined below) in form and substance to be agreed to by Acquiror and the Company, will be the certificate of formation of the surviving entity until thereafter changed or amended as provided therein or by applicable law. Acquiror shall determine the name of the surviving entity and shall notify the Company of the name no less than two (2) business days prior to the Closing Date. The operating agreement of the Company, as amended and restated in form and substance reasonably satisfactory to the Company and Acquiror shall be the operating agreement of the surviving entity until changed or amended as provided therein or by applicable law. 28 Table Of Contents Effecti ve Time and Closing The Merger will become effective at the Effective Time. The Effective Time of the Merger will occur at the time that a certificate of merger (the “Certificate of Merger”) is duly filed with the Secretary of State of the State of Delaware on the Closing Date of the Merger, or at such later time as may be set forth in the Certificate of Merger in accordance with the relevant provisions of the DLLCA. Unless the parties agree otherwise, the closing of the Merger will occur on the third business day following the day on which the last to be satisfied or waived of the conditions to closing has been satisfied or waived. The Merger Consideration; Treatment of Units At the Effective Time each outstanding Unit (including Incentive Units) will be cancelled and converted automatically into the right to receive a portion of the Merger Consideration (as defined below) in accordance with the LLC Agreement, without interest and subject to any required withholding taxes. The “Merger Consideration” will be an amount equal to $400,000,000 (i) minus the amount of the Company’s outstanding indebtedness at the closing of the Merger and (ii) minus the amount of Transaction Expenses (as defined below). The “Transaction Expenses” include (a) the fees and expenses of Company and AG LLC paid or payable by the Company and AG LLC in connection with transactions contemplated by the Merger Agreement, including the fees and expenses of the Company's accountants, brokers, investment banks, financial advisors, legal counsel and other advisors, and (b) any amounts payable to any of the Company’s and AG LLC’s employees as a result of the transactions contemplated by the Merger Agreement, including resulting from actions taken to terminate their respective employment agreements. At the closing of the Merger, the Merger Consideration will be calculated based upon the Company’s good faith determination of the amount of the Company’s indebtedness as of the Closing Date and the Transaction Expenses; provided that Acquiror shall have an opportunity to provide good faith comments to such estimates. There will be no adjustments to the Merger Consideration after the Closing Date. At the Effective Time, each Incentive Unit outstanding under the Company’s 2011 Equity Plan will be cancelled and converted into the right to receive a portion of the Merger Consideration in accordance with the LLC Agreement, without interest and subject to any required withholding taxes. Exchan ge and Payment Procedures At the Effective Time, Acquiror will deposit (or cause to be deposited) with a paying agent mutually agreed upon by the Company and Acquiror (the “Paying Agent”), for the benefit of the record holders of Units, an amount of cash in immediately available funds sufficient to pay the aggregate Merger Consideration payable at the closing of the Merger in accordance with the Merger Agreement. Prior to or as soon as reasonably practicable after the Effective Time, the Paying Agent will mail to each record holder of Units a letter of transmittal to be completed, executed and delivered by such Unitholder to receive such Unitholder’s portion of the Merger Consideration. You will not be entitled to receive your portion of the Merger Consideration until you deliver a duly completed and validly executed letter of transmittal (together with such other documents required by the Paying Agent) to the Paying Agent. If you fail to deliver the applicable tax forms to the Paying Agent at the same time as you delivery such duly completed and validly executed letter of transmittal, Acquiror shall be entitled to withhold and deduct (or instruct the Paying Agent to withhold and deduct) from any payment to be made to you an amount necessary to comply with applicable law. No interest will be paid or accrued on any amount payable upon due-completion of a letter of transmittal and related forms. In the event of a transfer of ownership of Units that is not registered in the transfer records of the Company, a check for any cash to be delivered upon compliance with the procedures described above may be issued to the transferee if the Paying Agent receives documents reasonably required to evidence and effect such transfer and to evidence that any applicable stock transfer taxes have been paid, or are not applicable with respect to such Units. 29 Table Of Contents Acquiror will be entitled to deduct and withhold from any amounts payable pursuant to the Merger Agreement such amounts as are required to be deducted or withheld therefrom under applicable law. To the extent that amounts are so deducted and withheld, such amounts will be treated as having been paid to the person in respect of whom such deduction and withholding was made for all purposes under the Merger Agreement. From and after the Effective Time, there will be no transfers on the unit transfer books of the Company of Units that were outstanding immediately prior to the Effective Time. If, after the Effective Time, any Unit is presented to Acquiror or the Paying Agent for transfer, it will be cancelled and exchanged for the cash amount, in immediately available funds, to which the holder is entitled pursuant to the foregoing exchange and payment procedures. These procedures will be described in the letter of transmittal that the Company’s Unitholders will receive, which such Unitholders should read carefully in its entirety . Treat ment of Certain Indebtedness The Merger Agreement provides that, upon the closing of the Merger, Acquiror will repay the outstanding indebtedness of the Company and AG LLC. Repres entations and Warranties The Merger Agreement contains a number of representations and warranties made by the Company, Acquiror and Merger Sub. None of the representations and warranties survive the Effective Time. The representations and warranties contained in the Merger Agreement may or may not have been accurate as of the date they were made and we make no assertion herein that they are accurate as of the date of this Information Statement. Company Representations and Warranties In the Merger Agreement, the Company has made a number of representations and warranties that are subject, in some cases, to specified exceptions and qualifications contained in the Merger Agreement (including the schedules to the Merger Agreement or the Company’s filings with the SEC (subject to certain exceptions)). These representations and warranties relate to, among other things: ● due organization, valid existence and good standing of the Company and AG LLC; ● requisite corporate power to own, lease and operate its assets and to carry on its business; ● requisite power and authorization to enter into the Merger Agreement and to consummate the transactions contemplated thereby, the Board’s approval, the Written Consent and the enforceability of the Merger Agreement; ● no conflict between the execution and performance of the Merger Agreement and (i) applicable law, (ii) the Company’s or AG LLC’s certificate of formation, (iii) the LLC Agreement or the operating agreement of AG LLC, or (iv) the terms of any Material Contract (as defined below); ● consents and approvals required in connection with the Merger Agreement and the consummation of the transactions contemplated thereby; ● the Company’s capital structure, including the particular number of Units and Incentive Units issued and outstanding; 30 Table Of Contents ● accuracy of financial statements and timeliness and accuracy of SEC reporting and compliance with the Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002, and any applicable rules and regulations promulgated thereunder; ● absence of undisclosed liabilities; ● absence of current and historical legal proceedings; ● compliance with applicable laws, including gaming-related laws and compliance with all permits and licenses granted by a governmental entity necessary to conduct its business (including Gaming Licenses); ● material contracts of the Company and AG LLC, including (among others) contracts (i) requiring payment by or to the Company or AG LLC in excess of $250,000 in any one year, (ii) that cannot be terminated within 12 months of the date of the Merger Agreement without any payment, premium or other penalty in amounts greater than $250,000, (iii) related to the acquisition ordisposition of assets valued in excess of $250,000, (iv) with affiliates of the Company or AG LLC, (v) related to the occupation of real property, (vi) that evidence indebtedness in excess of $250,000, (vii) related to the Company’s owned and licensed intellectual property, (viii) providing for severance, retention or change in control payments to employees in excess of $100,000, (ix) restricting the Company’s ability to conduct business, (x) with respect to partnerships, joint ventures or similar arrangements, (xi) imposing a lien on assets of the Company or AG LLC, and (xii) relating to the sale, lease or use of gaming equipment (“Material Contracts”); ● employee benefit plans; ● labor matters; ● tax matters; ● absence of broker fees payable by the Company; ● insurance matters; ● real property matters; ● absence of certain changes since December 31, 2015; ● affiliate transactions; ● intellectual property matters; ● environmental matters; ● compliance with laws related to export controls, trade sanctions and anti-corruption; ● privacy and security matters; and ● matters relating to material suppliers. 31 Table Of Contents Material Adverse Effect Definition Certain of the Company’s representations and warranties are qualified as to materiality or a Material Adverse Effect. “Material Adverse Effect” means any state of facts, event, change, occurrence or effect that is or is reasonably expected to be materially adverse in relation to the business, condition (financial or otherwise), liabilities, assets, properties or results of operations of the Company and AG LLC, taken as a whole; provided, that none of the following, and no state of facts, event, change, occurrence or effect arising out of or resulting from any of the following, will constitute a Material Adverse Effect or be taken into account in determining whether a Material Adverse Effect has occurred: (i) any national, international or any foreign or domestic regional economic, financial, social military or political conditions or events in general, including elections results; (ii) changes in any the following: (A) financial, debt, credit, capital or banking markets or conditions; (B) interest, currency or exchange rates or the price of any commodity, security or market index; (C) legal or regulatory conditions, including changes or proposed changes in law or in U.S. generally accepted accounting principles or other accounting principles or requirements; and (D) industries in which the Company and AG LLC operate; (iii) any change in, or failure of the Company or AG LLC to meet, any internal or public projections, forecasts, budgets or estimates; (iv) the occurrence, escalation, outbreak or worsening of any hostilities, war, police action, acts of terrorism or military conflicts; (v) the existence, occurrence or continuation of any force majeure events; (vi) changes in the public perception of the gaming industry or gaming in general; (vii) any increase in competition in the gaming industry; (viii) the public announcement of the transactions contemplated by the Merger Agreement; (ix) the taking of any action expressly required by the Merger Agreement; (x) any actions taken at the express request of Acquiror or Merger Sub; (xi) any action taken by Acquiror or Merger Sub or their affiliates or representatives (other than as required or permitted under the Merger Agreement, as taken to enforce any rights under the Merger Agreement or as taken in connection with the operation of Acquiror’s business in the ordinary course); (xii) any casualty loss to assets to the extent remedied in full at the sole cost and expense of the Unitholders without any adverse effect to the Company; and (xiii) any matters to the extent disclosed on the Schedules to the Merger Agreement. However, the states of facts, events, changes occurrences or effects described in clauses (i) and (ii) above may be taken into account in determining whether there has been Material Adverse Effect to the extent such state of facts, event, change, occurrence or effect has had a disproportionate adverse effect on the Company and AG LLC, taken as a whole, as compared to other participants in the industries in which the Company and AG LLC operate, but only the disproportionate effect shall be considered. Moreover, the facts or occurrences underlying any failure to meet any public projections, forecasts, budgets or estimates may be taken into account in determining whether there has been or would reasonably be expected to be a Material Adverse Effect. 32 Table Of Contents Acquiror and Merger Sub Representations and Warranties In the Merger Agreement, Acquiror and Merger Sub have made a number of representations and warranties that are subject, in some cases, to specified exceptions and qualifications contained in the Merger Agreement. These representations and warranties relate to, among other things: ● due organization, valid existence and good standing of each of Acquiror and Merger Sub; ● requisite corporate power to own, lease and operate their respective assets and to carry on their respective businesses; ● good standing as a foreign entity in each jurisdiction where such qualification is required; ● authorization to enter into the Merger Agreement and to consummate the transactions contemplated thereby (subject only to the approval of the Merger Agreement by Acquiror as the sole equityholder of Merger Sub, which occurred immediately following execution of the Merger Agreement), and the enforceability of the Merger Agreement against each of Acquiror and Merger Sub; ● absence of conflict between the execution and performance of the Merger Agreement and (i) the organizational documents of Acquiror or Merger Sub, (ii) the terms of any contract to which Acquiror or any of its subsidiaries is subject, or (iii) any law, license or judgment to which Acquiror or any of its subsidiaries is subject; ● consents and approvals required in connection with the Merger Agreement and the consummation of the transactions contemplated thereby; ● absence of legal proceedings pending or threatened against Acquiror or Merger Sub; ● financial ability of Acquiror to consummate the transactions contemplated by the Merger Agreement; ● ownership and operations of Merger Sub; ● absence of broker fees payable by Acquiror or its affiliates; ● solvency of the surviving entity and absence of intent to hinder, delay or defraud present or future creditors; ● compliance with laws governing or relating to a person or entity’s ownership and the gambling, gaming or casino activities or operations of such person or entity or their affiliates (“Gaming Laws”); ● absence of known facts that would hinder or delay Acquiror’s ability to obtain the Gaming Approvals; and ● absence of notices received alleging a violation or possible violation of Gaming Laws. Certain of Acquiror’s and Merger Sub’s representations and warranties are qualified as to materiality, where the inaccuracy would not, individually or in the aggregate, reasonably be expected to prevent or materially delay the ability of Acquiror or Merger Sub to consummate the transactions contemplated by the Merger Agreement or materially adversely affect the ability of Acquiror or Merger Sub to perform their obligations under the Merger Agreement. 33 Table Of Contents Conduct of the Company’s Business Pending the Merger From the date of the Merger Agreement until the Effective Time, except as set forth on the schedules to the Merger Agreement, as required by law, as required pursuant to any Material Contract or with Acquiror’s consent (which shall not be unreasonably conditioned, withheld, delayed or denied), the Company is required to (i) conduct the businesses of the Company and AG LLC in the ordinary course and substantially in accordance with past practice and in material compliance with applicable laws, (ii) use commercially reasonable efforts to preserve intact the Company and AG LLC’s business organizations, keep available the services of their key employees, consultants, material contractors and other non-employee service providers and preserve their relationships with key suppliers, distributors, licensors, licensees and others having business dealings with them (other than customers) and (iii) promptly notify Acquiror of any change outside the ordinary course of business of which the Company or AG LLC has knowledge that would reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect. In addition, from the date of the Merger Agreement until the Effective Date, except as set forth on the schedules to the Merger Agreement, as required by law, as required pursuant to any Material Contract or with Acquiror’s consent (which, in limited circumstances, may not be unreasonably conditioned, withheld, delayed or denied), the Company will not, and it will cause AG LLC not to: ● change or amend the organizational documents of the Company or AG LLC; ● make or declare any dividend or distribution to Unitholders; ● sell or otherwise dispose of any material assets or properties other than in the ordinary course of business; ● except as required pursuant to existing benefit plans, grant any severance over $250,000 or termination pay over $250,000 which will become payable after the Closing Date; ● make any material change in the key management structure, including by hiring additional officers or terminating existing officers other than for cause; ● adopt, enter into or materially amend any employee benefit plan, other than as required by law, in the ordinary course of business consistent with past practice or to the extent required to permit payments of accrued but unpaid year-end bonuses or transaction bonuses on or prior to the Closing; ● acquire (by merger, consolidation or acquisition of assets) any entity or division thereof; ● make any material loans or advances to any person or entity, other than advances to employees or officers for expenses incurred in the ordinary course of business; ● make, change, revoke any tax election, settle or compromise any tax liability or tax related legal proceeding; agree to the reevaluation of an asset or amount of assets for tax purposes, extend the statute of limitations for any tax period or grant any power of attorney for any tax matter; ● assign, transfer, license, sublicense, encumber, abandon, permit to lapse or otherwise dispose of any material owned intellectual property; ● enter into any agreement that restricts the ability of the Company or AG LLC to compete in any line of business; ● enter into, renew or amend in any material respect any agreement with affiliates of the Company; 34 Table Of Contents ● settle or agree to settle any pending or threatened lawsuit or dispute other than in the ordinary course of business or a breach of the Merger Agreement; ● incur or guarantee any indebtedness for borrowed money; ● authorize or make commitments for capital expenditures in excess of $250,000 individually and $1,000,00 in the aggregate that are inconsistent with the amounts and anticipated timing of capital expenditures set forth in the Company’s budget for the year ending December 31, 2016 that was made available to Acquiror; ● materially decrease the amount of any insurance coverage outside the ordinary course of business; ● accelerate the payment of any receivables or provide discount to encourage early payment of receivables or delay any payment of any payable, in each case, that are material in the aggregate; ● adopt or enter into a plan of complete or partial liquidation, dissolution, restructuring, recapitalization or other reorganization (other than the Merger); ● make any change in financial accounting method or income tax accounting, except as required by a change in U.S. generally accepted accounting principles or law; ● write up, write down or write off the book value of any material assets other than as required by U.S. generally accepted accounting principles or in the ordinary course of business consistent with past practice; ● enter into, materially amend, terminate, waive any provision of, or breach any Material Contract other than in order to comply with applicable law or any termination at the expiration of its stated term; ● incur any Liens (other than Permitted Liens) on any of its assets; or ● enter into any agreement to do any of the foregoing. No Solicitation Prior to the earlier of (i) the Effective Time and (ii) the termination of the Merger Agreement pursuant to its terms, the Company shall not, and shall cause its representatives to not, directly or indirectly, solicit or otherwise facilitate any alternative Acquisition Proposal (as defined below), including by engaging in or continuing negotiations or discussions concerning an Acquisition Proposal, responding to any inquiries made with respect to an Acquisition Proposal, furnishing information to any person or otherwise cooperating with any person or entity seeking to make an Acquisition Proposal or accepting or entering into any agreement with respect to any Acquisition Proposal, other than informing any person of the Company’s foregoing obligations. If the Company or AG LLC or any of their representatives receives an Acquisition Proposal, the Company will notify Acquiror within 24 hours and provide the details of such Acquisition Proposal and the identity of the person or entity making such Acquisition Proposal. An “Acquisition Proposal” includes, among other things, proposals or offers with respect to a merger, consolidation, joint venture, business combination or similar transaction or a sale or other transfer of all or a substantial portion of the assets of the Company or AG LLC. Support of Transaction The Company and Acquiror shall and shall cause their applicable subsidiaries to: ● prepare andsubmit within fifteen (15) business days after the date of the Merger Agreement all applications and information (and, as needed, to supplement such information) necessary to obtain the Gaming Approvals and submit premerger notifications with respect to the Merger Agreement as required under the HSR Act; ● comply within fifteen (15) business days after the date of the Merger Agreement with the notification and reporting requirements of the City of North LasVegas with respect to liquor licensing; 35 Table Of Contents ● use reasonable best efforts to obtain all material consents and approvals of third parties that any party is required to obtain to consummate the Merger; and ● take such other action as may be reasonably necessary or as another party may reasonably request to satisfy the conditions to closing and to consummate the transactions contemplated by the Merger Agreement as soon as practicable. Real Estate Matters The Company shall, and shall cause AG LLC to, reasonably cooperate with Acquiror to (i) attempt to obtain new owner’s policies of title insurance with respect to the Company’s owned real property, (ii) attempt to obtain updated and recertified or new and certified ALTA surveys with respect to the Company’s owned real property and (iii) obtain estoppel certificates from the Company’s tenants and the City of North Las Vegas. Employee Matters Prior to the Effective Time, the Company shall terminate (i) each employment agreement of any employee of the Company or AG LLC effective as of the Effective Time and (ii) each company benefit plan qualified under Section 401(a) of the Code that includes a cash or deferred arrangement intended to qualify under Section 401(k) of the Code effective no later than the day immediately prior to the Closing Date. Any amounts that the Company or AG LLC must pay in order to terminate each employment agreement will be treated as a Transaction Expense and deducted from the Base Amount to calculate the Merger Consideration payable to the Unitholders. The Company is also required to reasonably cooperate with Acquiror to facilitate meetings or interviews with any of its employees who have employment agreements or are among the Company’s 25 most highly compensated employees. At the request of Acquiror, the Company shall also use its reasonable efforts to, effective as of the Closing, terminate the employment of any employees identified on a notice provided to the Company from Acquiror not less than five (5) business days prior to the Closing. For a period of one (1) year after the Closing Date, Acquiror is required to use commercially reasonable efforts, or use commercially reasonable efforts to cause the surviving entity to, with respect to employees who continue in the employ of Acquiror, the surviving entity or their subsidiaries after the Closing Date, maintain base salaries or wage levels and annual target cash incentive opportunities that are substantially comparable to those provided immediately prior to the Closing and employee benefits that are, in the aggregate, no less favorable than the greater of those provided to similarly situated employees of Acquiror and those provided to such employees immediately prior to the Closing. Director s’ and Officers’ Indemnification and Insurance From and after the Effective Time, Acquiror shall, and shall cause the Company and AG LLC to, indemnify and hold harmless each present and former director or officer of the Company and AG LLC against any costs or expenses (including reasonable attorneys’ fees), judgments, fines, losses, claims, damages or liabilities incurred in connection with any claim, action, suit, proceeding or investigation arising out of or pertaining to matters existing or occurring at or prior to the Effective Time, whether asserted or claimed prior to, at or after the Effective Time to the fullest extent that the Company or AG LLC would have been permitted under applicable law and pursuant to the applicable organizational documents in effect on the date of the Merger Agreement (including the advancing of expenses as incurred to the fullest extent permitted under applicable law). If the Company has not done so five (5) business days prior to the anticipated date of the Closing, Acquiror shall cause the surviving entity to purchase a directors’ and officers’ liability insurance policy covering a period of six (6) years from the Effective Time on terms at least as favorable as the terms of such current insurance coverage and which are reasonably satisfactory to the Company. 36 Table Of Contents Other Covenants The Merger Agreement contains certain other covenants among Acquiror, Merger Sub and the Company, including covenants relating to the preparation of this Information Statement, access to Company information before the Effective Time, tax matters, public announcement of the Merger, expenses incurred in connection with the Merger, notification of facts, circumstances, events or actions that will (or would reasonably be expected to) result in a failure to timely satisfy any of the closing conditions and tax matters. Condi tions to the Merger Company, Acquiror and Merger Sub Each of the Company’s, Acquiror’s and Merger Sub’s obligation to complete the Merger is subject to the fulfillment or written waiver (if legally permitted) at or prior to the Effective Time of the following conditions: ● any waiting period (or extension thereof) applicable to the transactions contemplated by the Merger Agreement under the HSR Act shall have expired or been terminated; ● obtaining certain approvals with respect to the transactions contemplated by the Merger Agreement from the Nevada Gaming Commission and the City of North Las Vegas (with respect to liquor license requirements); ● the absence of any order, decree, stay or injunction of a court or governmental entity of competent jurisdiction, or any statute, rule or regulation in effect that prohibits consummation of the Merger; and ● this Information Statement having been mailed to Unitholders at least 20 Business Days prior to the Closing Date. Acquiror and Merger Sub The obligation of Acquiror and Merger Sub to complete the Merger are also subject to thefulfillment or writtenwaiver (if legally permitted) at or prior to the Effective Timeby Acquiror and Merger Sub of the following conditions: ● the representations and warranties of the Company set forth in the Merger Agreement: ■ relating to the absence of brokers’ fees and absence of a Material Adverse effect since December 31, 2015 shall be true and correct in all respects as of the Closing Date; ■ relating to (i) organization and qualification of the Company, (ii) the subsidiaries of the Company, (iii) authority and approval of the Merger Agreement and (iv) the Company’s capitalization shall be true and correct in all material respects as of the Closing Date (except to the extent any such representation or warranty speaks of an earlier date, in which case as of such earlier date); and ■ other than those set forth in the above two bullets, shall be true and correct (disregarding all materiality and Material Adverse Effect qualifications contained in such representations and warranties) as of the Closing Date (except to the extent any such representation or warranty speaks of an earlier date, in which case as of such earlier date) except where the failure of such representations and warranties to be so true and correct, individually or in the aggregate, would not reasonably be expected to have a Material Adverse Effect. ● all covenants of the Company to be performed as of or prior to the Closing shall have been performed in all material respects; ● the Company shall have delivered to Acquiror an officer’s certificate certifying that the two conditions specified above have been fulfilled; and 37 Table Of Contents ● the Company shall have delivered to Acquiror evidence that each of the Company’s and AG LLC’s employment agreements have been terminated. Company The Company’s obligation to complete the Merger is subject to thefulfillment or writtenwaiver (if legally permitted) at or prior to the Effective Time by the Companyof the following additional conditions: ● the representations and warranties of Acquiror and Merger Sub set forth in the Merger Agreement: ■ relating to the absence of brokers’ fees shall be true and correct in all respects as of the Closing Date; ■ relating to (i) organization and qualification of Acquiror and Merger Sub, (ii) authority and approval of the Merger Agreement and (iii) absence of conflict between the execution and performance of the Merger Agreement and the organizational documents of Acquiror or Merger Sub or the terms of any contract to which Acquiror or any of its subsidiaries is subject, or any law, license or judgment to which Acquiror or any of its subsidiaries is subject, shall be true and correct in all material respects as of the Closing Date; and ■ other than those set forth in the above two bullets, shall be true and correct (disregarding all materiality qualifications contained in such representations and warranties) as of the Closing Date (except to the extent any such representation or warranty speaks of an earlier date, in which case as of such earlier date) except where the failure of such representations and warranties to be so true and correct, individually or in the aggregate, would not reasonably be expected to materially adversely affect the ability of Acquiror to consummate the transactions contemplated by the Merger Agreement in accordance with the Merger Agreement. ● all covenants of Acquiror and Merger Sub to be performed as of or prior to the Closing shall have been performed in all material respects; and ● Acquiror shall have delivered to the Company an officer’s certificate certifying that the conditions specified above have been fulfilled. Termi nation of the Merger Agreement The Merger Agreement may be terminated and the Merger may be abandoned at any time prior to the Effective Time: ● by mutual written consent of the Company and Acquiror; ● by written notice to the Company from Acquiror if: ■ there is a material breach by the Company of any of its representations, warranties, covenants or other agreements that would cause a condition to Acquiror and Merger’s Sub’s obligation to close not to be satisfied by the Termination Date (as defined below); provided that if such breach is curable, then the Company shall have the right to cure such breach until the earlier of the business day immediately preceding the Termination Date and thirty (30) calendar days after receipt of notice of such breach and such termination shall only be effective if the Company either does not cure such breach within such period or if the Company fails to use its reasonable best efforts to cure such breach; 38 Table Of Contents ■ the Closing has not occurred on or before the six (6) month anniversary of the date of the Merger Agreement; provided, that if the conditions to the parties obligations to closing have been satisfied or waived (to the extent legally permissible) other than the conditions related to the expiration of the HSR waiting periods or obtaining the Gaming Approvals or liquor license approval, then either the Company or Acquiror may extend such six (6) month period for an additional two (2) three (3) month periods upon written notice to the other party (such date, as may be extended, the “Termination Date”); provided that Acquiror may not terminate under this provision if Acquiror or Merger Sub is in material default or breach of the Merger Agreement or any of their failure to fulfill any obligation under the Merger Agreement was the cause of or resulted in the failure of the Closing to occur on or before the Termination Date; ■ any applicable governmental authority has entered a final, non-appealable order determining not to grant any permit, approval, clearance or consent with respect to antitrust approval, the Gaming Approvals or liquor license approval; and ■ the consummation of the transactions contemplated by the Merger Agreement is permanently enjoined, prohibited or otherwise restrained by the terms of a final, non-appealable order; provided that Acquiror may not terminate under this provision if Acquiror or Merger Sub is in material default or breach under the Merger Agreement. ● by written notice to Acquiror from the Company if: ■ there is a material breach by Acquiror or Merger Sub of any of their respective representations, warranties, covenants or other agreements that would cause a condition to the Company’s obligation to close not to be satisfied by the Termination Date; provided that if such breach is curable, then Acquiror shall have the right to cure such breach until the earlier of the business day immediately preceding the Termination Date and thirty (30) calendar days after receipt of notice of such breach and such termination shall only be effective if Acquiror either does not cure such breach within such period or if Acquiror fails to use its reasonable best efforts to cure such breach; ■ the Closing has not occurred on or before the Termination Date; provided that the Company may not terminate under this provision if the Company is in material default or breach of the Merger Agreement or if the Company’s failure to fulfill any obligation under the Merger Agreement has been the cause of, or resulted in, the failure of the Closing to occur by the Termination Date; ■ the consummation of the transactions contemplated by the Merger Agreement is permanently enjoined, prohibited or otherwise restrained by the terms of a final, non-appealable order; provided that the Company may not terminate under this provision if the Company is in material default or breach under the Merger Agreement; and ■ if all the conditions to Acquiror and Merger Sub’s obligation to close have been satisfied (other than those which are to be satisfied at Closing), the Company has indicated in writing to Acquiror that the conditions to itsobligations to close (other than those conditions to be satisfied at Closing) have been satisfied or, in the event of a willful breach by Acquiror or Merger Sub, waived (if legally permitted), and the Company is ready, willing and able to consummate the Closing but Acquiror fails to consummate the Closing when it should have occurred pursuant to the Merger Agreement. 39 Table Of Contents Effect of Termination If the Merger Agreement is terminated in accordance with the foregoing, the Merger Agreement will become void and of no effect with no liability to any person by any party thereto (or any of its representatives or affiliates), except that the following provisions will survive: ● the confidentiality agreement between Acquiror and the Company; ● the obligations of the parties for payment of costs and expenses incurred in connection with the Merger; ● the obligation of Acquiror to pay the termination fee described below (if due and payable and upon the terms and subject to the conditions set forth in the Merger Agreement); ● certain other general provisions of the Merger Agreement; and ● an obligation of Acquiror not to solicit or hire the Company’s employees for a period of two (2) years following the date of termination. Notwithstanding the foregoing, termination of the Merger Agreement does not relieve or release any party from liability arising from any failure to consummate the Merger and the transactions contemplated by the Merger Agreement if required pursuant to the Merger Agreement, fraud or an intentional and material breach of any provision of the Merger Agreement prior to such termination. Termi nation Fee Acquiror must pay the Company a termination fee of $30,000,000 in the event that the Merger Agreement is terminated as follows: ● by the Company as a result of Acquiror’s failure to consummate the Closing when the conditions to Closing have been satisfied (or waived to the extent permitted); or ● by either Acquiror or the Company at any time if all of the conditions to Closing have been satisfied or waived (if permitted) at the time of termination other than the condition or conditions relating to the antitrust approvals and the approval of the Nevada Gaming Commission (or related orders of such authorities). Upon payment of the termination fee, except in the case of fraud, none of Acquiror, Merger Sub or any of their respective representatives or affiliates shall have any further liability or obligation relating to or arising out of the Merger Agreement or any of the transactions contemplated thereby or any matters forming the basis for such termination. Specific Performance The Merger Agreement provides that the parties (and, where applicable, permitted third party beneficiaries of the Merger Agreement) are entitled to an injunction, specific performance, or other equitable relief, to prevent breaches of the Merger Agreement and to enforce specifically the terms and provisions of the Merger Agreement, without proof of damages, prior to the valid termination of the Merger Agreement (and if applicable, the payment of any termination fee that is due in connection with such termination). Assign ment Neither the Merger Agreement nor any of the rights, interests or obligations thereunder may be assigned by any of the parties thereto (whether by operation of law or otherwise) without the prior written consent of the other parties. Modification or Amendment The parties may modify or amend the Merger Agreement only by written agreement executed and delivered by duly authorized officers of all of the respective parties. 40 Table Of Contents Material U.S. Federal Income Tax Consequences of the Merger to our Unitholders The following discussion describes certain material U.S. federal income tax consequences of the Merger applicable to U.S. Holders (as defined below) who exchange their Units for cash in the Merger. This summary is based upon the provisions of the Internal Revenue Code of 1986, as amended (the “ Code ”), currently effective Treasury regulations thereunder (the “ Treasury Regulations ”), and current administrative rulings and court decisions, all of which are subject to change. Changes in these authorities may cause the U.S. federal income tax consequences to a Unitholder to vary substantially from those described below, possibly on a retroactive basis. We have not sought a ruling from the Internal Revenue Service (“
